DETAILED ACTION
Claims 1-20 (filed 04/11/2022) have been considered in this action.  Claims 1-2, 4, 9-10, 12, and 18-20 have been amended.  Claims 3, 5-8, 11 and 13-17 have been filed in the same format as previously filed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6 paragraph 5, filed 04/11/2022, with respect to rejection of claim 1 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  
Applicant has argued that “amended claim 1 is not directed to insignificant extra- solution activity as it requires that the same device that is registered and which is provided credentials also has a generated device shadow providing a virtual representation of the HVAC device. Accordingly, Applicant respectfully submits that amended independent claim 1 recites patent-eligible subject matter and requests withdrawal of the rejection of claim 1”.  The examiner does not find these arguments convincing because there is no practical application clearly elicited through the use of the device shadow, nor does the device shadow offer a meaningful limit on the claim because it is merely tangentially or nominally related to the invention.  A “virtual representation” of an HVAC device can broadly be considered data, and because that data does not do anything significant according to the claim language to the process of device registration or offer an improvement in the operation of a computer system, it cannot be considered to amount to more than extra-solution activity.  There is no clearly claimed usage of the device shadow in how it effects the claimed invention, beyond it offering a virtual representation, thus this limitation does not significantly limit the claim.  A virtual representation is merely data, thus data that represents an HVAC device does not do more than to nominally or tangentially relate the device shadow to the invention, as what the device shadow is actually useful for is not claimed.  The specification provides that the device shadow “[0154]... The device shadow may allow for other devices within the IoT environment, either real or virtual, to read one or more data points associated with the device shadow. For example, the physical device may pass data point values to the device shadow to allow the data point values to be read by other devices in the IoT environment” however such functionality is not claimed.  Based on the broadest reasonable interpretation, merely offering a virtual representation would not offer this functionality, as a virtual representation could be considered mere data creation that fails to meaningfully limit the claim, such providing an image of the HVAC device in a human machine interface of a building management system.  It is well-known in the arts of building management systems to offer human machine interfaces for affording feedback and control of a building, while often-times showing a virtual representation of how the HVAC devices relate to the building (i.e. all the devices on a particular floor of the building are virtually represented by images of the devices that represent those devices).  The mere showing of a device on a human machine interface, even without the ability to control it, would read on the claimed device shadow.  The examiner recommends incorporating these elements from paragraph [0154] into the independent claims to offer a technical solution that amount to significantly more than the judicial exception.  
In regards to the arguments presented regarding claim 2, this limitation merely specifies a specific type of data (unique device identifier) that must be associated with the device template.  As noted in MPEP 2106.05(g), selecting a particular data type is considered insignificant extra-solution activity, as this particular data type does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the claim.  Furthermore, while this limitation specifies that the template is associated with the HVAC device, it does not specific that the device shadow contains or is generated according to the unique device identifier.  According to claim 1, the device shadow is broadly “based on the device template”, however this does not mean that those elements (i.e. one or more data points, unique device identifier) are incorporated into the device shadow, only that they are a part of the template.  Based on the broadest reasonable interpretation of the claim language, the device shadow does not require the creation of elements within it that are the one or more data points or the unique device identifier.  Claim 2 thus fails to properly limit the claim in a meaningful way that amounts to more than insignificant extra-solution activity.
See below under section titled “Claim Rejections - 35 USC § 101” for a more detailed explanation.

Claim Objections
Claim 1 is objected to because of the following informalities:  In the fourth limitation regarding registration “the device” does not appear to have antecedent basis and should be written “the HVAC device”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  In the only limitation “the data points of the device shadow” does not appear to have antecedent basis and should be written “.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  In the fourth limitation regarding registration “the device” does not appear to have antecedent basis and should be written “the IoT HVAC device”.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas of a mental processes and a mathematical relationship. 

Claim 1 is directed towards a method, a patent-eligible statutory category of invention.
In regards to claim 1, the first limitation establishes “generating...a firmware token configured to authorize a registration of the HVAC device, the firmware token comprising a unique device identifier and a device key associated with the HVAC device”.  This entails generating a token comprising two numbers, by some unclaimed process, using a firmware token, wherein firmware merely describes the intended use to a computer memory and a token is a type of data structure.  Generating two numbers entails performing a mathematical calculation.  Generating two number can be characterized as a mental process, a person having aid of pencil and paper would be capable of generating two numbers in their mind.  This limitation is directed towards the judicial exception of an abstract idea, and is not patent eligible.
The second limitation of claim 1 establishes “receiving the firmware token...at a registration service”.  Receiving information (two numbers) from another entity can be considered a mental process, such as performing an observation.  Performing an observation can be considered a mental process, thus this limitation establishes a concept that can be considered a mental process, and is directed towards the judicial exception of an abstract idea.  Accordingly, this limitation is directed towards the judicial exception of an abstract idea, and is not patent eligible.  
The third limitation of claim 1 establishes “authorizing the registration of the HVAC device using the firmware token”.  This step can be considered a mental process, because authorizing a registration can be considered making an evaluation, judgement or opinion that can be performed in the human mind.  For example, a person observing the two generated numbers can make a determination in their mind through observation of whether the two numbers are in accordance with a list of authorized devices/tokens.  Accordingly, this limitation is directed towards the judicial exception of an abstract idea, and is not patent eligible.  
The fourth limitation of claim 1 establishes “registering the device into a database of the registration service using the unique device identifier”.  Registering data into a database constitutes a mental process because the act can be considered a recording of an observation, judgement or opinion that can be performed in the human mind.  Accordingly, this limitation is directed towards the judicial exception of an abstract idea, and is not patent eligible.  
The fifth limitation of claim 1 establishes “determining credentials associated with the HVAC device in the database of the registration service,”.  Making determinations is a mental process because the act can be considered making an observation or evaluation capable of being performed within the human mind.  Accordingly, this limitation is directed towards the judicial exception of an abstract idea, and is not patent eligible.
The sixth limitation of claim 1 establishes “providing the credentials ...for operation of the HVAC device in accordance with one or more permissions”.  Providing information (credentials) as broadly claimed here reads on the mental process of expressing an evaluation, judgement or opinion.  No definite end-result is claimed through the provision of credentials, aside from the broadly claimed “in accordance with one or more permissions”.  Accordingly, this limitation is directed towards the judicial exception of an abstract idea, and is not patent eligible.
The seventh limitation of claim 1 (newly amended limitation) establishes “and generating a device shadow based on a device template, the device template comprising one or more data points associated with the HVAC device, wherein the device shadow provides a virtual representation of the HVAC device within the BMS”.  The generation of a device shadow, which is a virtual representation of an HVAC device and can broadly be considered a data or information representation of the HVAC device, can be considered a mental process of performing a mental evaluation.  Generating a virtual representation of an HVAC device, merely describes that some data is generated and correlated to the HVAC device.  The act of generating data to represent something else (an HVAC device) based on a template can be considered a mental process of performing a mental evaluation with the aid of pencil and paper by using a generalized representation (template) to create the representation of the HVAC device.  The use of a template can broadly be considered using a known virtual representation of a device to create another virtual representation of an HVAC device, and thus can be considered a further mental process, as thinking about one virtual representation and copying it to create another can be considered a mental process of making an evaluation, judgement or opinion to find differences between the template and the device to create the virtual representation in the form of a device shadow.  Accordingly, this limitation is directed towards the judicial exception of an abstract idea, and is not patent eligible.
Reading claim 1 as a whole, the claim recites a method of authenticating and registering a device and then providing credentials to said device, while creating a virtual representation of the device.  Taking the analysis in the Patent Board Decision dated 11/19/2021, the elements relating to authenticating, registering, and credentialing are noted in this office action as being similarly coincident to methods of organizing human activity as remarked in said patent board decision.  The amended limitation requires the creation of a virtual representation of the device based on a template.  Using the registration example from the patent board decision relating to a conference, the use of a template for creating a virtual representation of the device can be considered equivalent to the mental processes of using of a paper spreadsheet with certain columns pertaining to certain attributes required to be known about an attendee of the conference (first name, last name, home city, etc.), the paper spreadsheet being used to offer a representation of the attendee, and the template being the certain attributes of each column (e.g. the name of the person gets input into the first and last name fields).  The use a template to create a virtual representation of a device can thus be considered a mental process, as this process is very similar to being a recording of an observation with the use of pencil and paper. The additional element relating to the creation of a virtual representation of the device from a template does not relate to the process of registration, authorization and credentialing, nor does it offer any improvement to these fields.  The device shadow appears wholly disconnected from the other elements of the invention, aside from being tangentially related to the field of use of an HVAC device.  None of the acts of generating, authorizing, registering or providing the firmware token appear related to the device shadow, besides a tangential association to the same HVAC device.  When considered as a whole, the final limitation could be considered wholly separated from all other limitations aside from the preamble, as none of the elements in the final limitation relate to any preceding limitation.  The claim is directed towards a judicial exception of the abstract ideas of a mental process and mathematical concepts, and thus is not patent eligible.
Regarding the additional elements of claim 1, these include the use of an HVAC device for generating the firmware token, an unspecified registration service for receiving the firmware token, a database for storing part of the firmware token’s data, and the creation of a device shadow from a device template.  As noted in the patent board decision, apart from the claiming of the device shadow (because this limitation was not considered by the board), none of these additional elements can be considered sufficient to integrate the abstract idea into a practical application.  The generating and receiving of a token, and the generation of a device shadow are mere insignificant extra-solution activity.  Generating a device shadow is merely creation of data based on gathered data (device shadow based on device template), and thus constitutes insignificant extra-solution activity, as the device shadow has no meaningful usage or implementation in the claim.  While the final limitation generally links the device shadow to the same HVAC device, it in no way incorporates any significant feature from any of the other limitations and thus fails to incorporate this feature into significantly more.  Aside from being tangentially related to the same HVAC device, the additional elements of the final limitation (the device shadow) offer nothing more than insignificant extra-solution activity.  Thus, the additional elements of the final limitation fail to integrate the use of the device shadow into a practical application, because the practical application afforded by the use of the device shadow is not clearly claimed.  Merely providing “a virtual representation” does not integrate the claim into a practical application because the use of the virtual representation does not have any positive effect on the claimed acts of registering a firmware token into a database with permissions.  The additional elements fail to integrate the claim into a practical application.
The claim fails to offer an improvement in the functioning of a computer, or to any other technological field.  As noted in the board decision, all elements of claim 1 appear directed to generic computer components implementing an abstract idea, and thus are directed towards a judicial exception.  Applicant has failed to argue what technical improvement is achieved by the use of a device shadow.  Furthermore, as noted above, the device shadow appears wholly separate from the concept of registering an HVAC device using a firmware token, as the device shadow is merely tangentially related to the same HVAC device, but does not appear in any way to actually affect or improve this registration process.  It is unclear how a device shadow offers an improvement to the technological field of a device registration process.   Furthermore, the creation of virtual representation of an HVAC device based on a device template can be considered well-understood, routine and conventional because the use of a building management systems that offer a human machine interface for offering control or representation of an HVAC device inherently offers a “virtual representation” of the HVAC device in the sense that it is virtually represented on the screen for human interaction, which are well-known and conventional in the arts.  
In conclusion, claim 1 is patent ineligible because it is directed towards the judicial exception of an abstract idea without additional elements that amount to significantly more.  

Claim 9 recites similar limitations as claim 1, albeit in a different statutory category of invention, and a corresponding analysis is applied to reject claim 9 under the same reasoning as claim 1.  Claim 9 contains the additional element of “a distributed BMS device comprising a processor, the processor configured to:” which establishes a particular device is performing the actions of claim 1.  The use of a BMS device comprising a processor is an additional element that fails to offer significantly more, as this is mere generic computer components (a processor) being applied to implement the abstract idea in a particular field of use (building management systems), mere extra-solution activity that cannot form an inventive concept.  These elements fail to offer a practical application as they offer no added functionality beyond claiming a generic device that is performing the abstract idea.  
In conclusion, claim 9 is patent ineligible because it is directed towards the judicial exception of an abstract idea without additional elements that amount to significantly more.

Claim 18 recites similar limitations as claim 1, albeit in a different statutory category of invention, and a corresponding analysis is applied to reject claim 18 under the same reasoning as claim 1.  The only difference between claim 1 and claim 18 is that “the HVAC device” of claim 1 is an “internet of things HVAC device” in claim 18.  This element thus specifies that the HVAC device has some sort of internet functionality, albeit without specifying that any of the additional elements of claim 18 relate to the internet.  The use of an “internet of things” HVAC device as opposed to a standard HVAC device can be considered insignificant, as this fails to establish any practical application beyond being related to the broad concept of the internet, nor does it offer any improvement beyond generally linking the registration process to the internet.  
 In conclusion, claim 18 is patent ineligible because it is directed towards the judicial exception of an abstract idea without additional elements that amount to significantly more.

In regards to Claim 2, it contains a single additional element of “wherein the device template is associated with the unique device identifier”.  As noted in MPEP 2106.05(g), selecting a particular data type is considered insignificant extra-solution activity, as this particular data type does not impose a meaningful limit on the claim such that it is not nominally or tangentially related to the claim.  While this limitation specifies that the template is associated with the HVAC device, it does not specific that the device shadow contains or is generated according to the unique device identifier.  The claim is directed towards limiting the template, not the device shadow which offers a virtual representation of the HVAC device in the BMS.  According to claim 1, the device shadow is broadly “based on the device template”, however this does not mean that those elements (i.e. one or more data points, unique device identifier) are incorporated into the device shadow, only that they are a part of the template.  This association does not explain how the unique device identifier relates to the device shadow, the BMS, or the registration process using a firmware token.  Based on the broadest reasonable interpretation of the claim language, the device shadow does not require the creation of elements within it that are the one or more data points or the unique device identifier.  Applicant has argued that “this is clearly not insignificant post-solution activity but particularly ties the generation of the device shadow to the generation of the firmware token in that they both involve the same unique identifier” in their remarks dated 04/11/2022.  This is not true, claim 2 ties the device template, not the device shadow, to the unique device identifier, and merely claims that the unique device identifier is “associated” with the template, not that the device shadow contains or is generated based on a unique device identifier.  Again taking the example from the patent board decision regarding registration for a conference, the paper spreadsheet that uses a template of columns that contain particular information that must be filled could reasonably contain a field for filling in a driver’s license number, a unique number that would be “associated” with the same person (i.e. HVAC device) being registered.  Claim 2 thus fails to properly limit the claim in a meaningful way that amounts to more than insignificant extra-solution activity.  Claim 2 merely specifies a particular data source, and thus fails to meaningfully limit the claim.  The association of the unique device identifier with the device template does not offer a practical application, as the unique device identifier in no way improves the function of the computer, nor the registration process using the firmware token.  Aside from generally linking the device template and the firmware token to the same unique device identifier, the limitation of claim 2 can be considered picking a particular data type, an activity the courts have found to be mere insignificant extra-solution activity.  
In conclusion, claim 2 is patent ineligible because it is directed towards the judicial exception of an abstract idea without additional elements that amount to significantly more.  Claim 2 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

Claim 10 contains a similar limitation to that of claim 2, and thus claim 10 is rejected under 35 U.S.C. 101 for being directed towards and abstract idea without significantly more using similar reasoning as that applied to claim 2.  

Claim 19 contains a similar limitation to that of claim 2, and thus claim 19 is rejected under 35 U.S.C. 101 for being directed towards and abstract idea without significantly more using similar reasoning as that applied to claim 2.  

In regards to Claim 3, it contains a single limitation that claims the registration service is a cloud-based service.  This limitation can be considered an additional element that merely links the claimed invention to a particular field of use (i.e. the use of cloud-based servers as the registration service opposed to some other form of registration service).  The use of cloud-based servers for implementing a registration service does not offer any marked improvement to the field of device registration, as the registration can reside on a regular non-cloud-based server and have immaterial differences to the use of a cloud-based server.  Using a cloud-based server fails to substantially limit the claim beyond linking it to a general field of use.  Likewise, using a cloud-based server does not integrate the invention into a practical application, as it fails to offer significantly more than the judicial exception of an abstract idea considered a mental process beyond linking that mental process to cloud-based servers.  
In conclusion, claim 3 is patent ineligible because it is directed towards the judicial exception of an abstract idea without additional elements that amount to significantly more.  Claim 3 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

Claim 17 presents a similar limitation to that of the first limitation from claim 3, and thus claim 17 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more using similar reasoning as that applied to claim 3.  Claim 17 offers the option that the BMS device for registering the HVAC device can also be a controller.  The use of a controller merely applies a technological field of control systems to the abstract idea, and thus fails to substantially limit the claim in a meaningful way.  Claim 17 is directed towards a mental process, and thus is patent ineligible as it does not offer a practical application of the mental process.

In regards to Claim 4, it contains further limitations that, based upon the broadest reasonable interpretation, can be considered a mental process.  Claim 4 requires that a comparison is made between the device shadow and the HVAC device.  The comparison between two data to find data points that are different is a process that, based on the broadest reasonable interpretation, can be considered a mental process of making a determination through observation.  Further included in claim 4 is the additional element of, in using this comparison/observation, a device shadow is updated with a differentiated data point.  This additional element fails to offer any meaningful limit to the claim because no particular data point is claimed that would have any effect on the registration of the device.  While this limitation offers updating the device shadow to have new information reflected, this additional element does not elicit how the device shadow itself is used in any meaningful way.  Comparing one data to another in order to update a data structure can be considered insignificant extra-solution activity as mere data gathering steps noted in MPEP 2106.05(g).  This additional element fails to establish a practical application of the device shadow, as the claim is not self-evident as to how the device shadow is useful in the BMS aside from offering a “virtual representation”.  Simply adding another data point to the virtual representation cannot offer a practical application, as this is insignificant extra-solution activity in the form of data gathering .  Claim 4 fails to offer any marked improvement to the registration of device, nor the improvement of computer controlled registration systems.  
In conclusion, claim 4 is patent ineligible because it is directed towards the judicial exception of an abstract idea without additional elements that amount to significantly more.  Claim 4 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

Claim 12 presents a similar limitation to that of the first limitation from claim 4, and thus claim 12 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more using similar reasoning as that applied to claim 4.  Claim 12 offers the step of forming a comparison, a process that can be considered a mental process of making a determination through observation.  Claim 12 is directed towards a mental process, and thus is patent ineligible as it does not offer a practical application of the mental process.

Claim 13 presents a similar limitation to that of the second limitation from claim 4, and thus claim 13 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more using similar reasoning as that applied to claim 4.  Claim 13 presents the step of updating the device shadow with the compared data points.  Updating a device shadow with a mentally compared data point can be considered mere data gathering steps for forming the abstract idea of the virtual representation of the HVAC device.  Claim 13 is directed towards insignificant extra-solution activity, and thus is patent ineligible as it does not offer a practical application of the mental process.

Claim 20 presents similar limitations to that of claim 4, and thus claim 20 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more using similar reasoning as that applied to claim 4.  

In regards to Claim 5, it contains further limitations that, based upon the broadest reasonable interpretation, can be considered a mental process.  Claim 5 states that the firmware token is temporary, or only valid for a set amount of time.  This limitation can be considered a mental process because it can be considered making a reasoned judgement as to the amount of time that has passed in order to accept or decline the claimed registration.  For example, a person could mentally think about how much time in days has passed between when an offer for registration has been sent, or setting a deadline from the time of sending a request for registration.  Taking the conference registration example from the patent board decision, an initial registration request that would authorize registration for attendance to the conference can be sent out the first of the month, and any response back after the end of the month would no longer be accepted as the person mentally thinks about how many days have passed or what the date is and only accepting those before the end of the month.  In other words, the only limitation in claim 5 can be considered a mental process, and thus fails to limit the claim in a meaningful way that offers a practical application, aside from offering further steps that can be performed in a person’s mind.  
In conclusion, claim 5 is patent ineligible because it is directed towards the judicial exception of an abstract idea of a mental process.  Claim 5 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

In regards to Claim 6, it contains further limitations that, based upon the broadest reasonable interpretation, can be considered a mental process.  Claim 6 states that a user can claim a device in order to manage it.  A user claiming a device is considered a mental process because it can include a person thinking about or announcing the thought that they are going to manage the device.  Managing a device is described by the applicant’s specification to include “[0095] (i) device provisioning, (ii) device registration, (iii) telemetry ingestion, and (iv) command and control”.  As noted above, device registration is a process that can broadly be considered a mental process, as performing registrations is capable of being performed in the human mind with the aid of pencil and paper.  The claim is not stated in such a way that it limits the management to any particular activity, thus when looking towards the specification for direction of what activities are encompassed by management, those include processes that can be considered a mental process such as registration as explained above.  The additional elements of the claim include the fact that the management is happening for a building management system, however this element can be considered mere technical environment for application of the abstract idea, and fails to limit the claim in a meaningful way.  No other elements are recited, and thus no practical application of the abstract idea is applied by claim 6.  
 In conclusion, claim 6 is patent ineligible because it is directed towards the judicial exception of an abstract idea of a mental process, with additional elements that merely apply the abstract idea to a certain technological environment.  Claim 6 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

Claim 14 presents similar limitations to that of claim 6, and thus claim 14 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more using similar reasoning as that applied to claim 6.  


In regards to Claim 7, it contains further limitations that, based upon the broadest reasonable interpretation, can be considered a mental process.  Claim 7 states that the one or more permissions comprise one or more features accessible by the device.  The determination of one or more features that are accessible can be considered a mental process of making a determination of what features are accessible.  Without stating what those features are or how those features are restricted through some technical means, it cannot be considered that this limitation is anything more than a further explanation of what a permission is, without stating what the claimed permission actually permits beyond the broadly claimed “features”.  A feature is a broad term that can be applicable to many technical environments, including BMS.  Claim 7 does little more than broadly associated the permissions with what features are accessible, without claiming what those features actually are or how they would illicit a marked improvement in the field of device registration.  The use of permissions is well-known in the computer-based registration field, as permissions on a computer have been utilized for many decades to restrict certain devices or people for security purposes.  Permissions can be broadly thought of as a security feature in order to restrict access, and thus can be considered a mental process because the restriction of certain people or things can be thought about and implemented in ones mind, such as making a determination that a certain device will not be allowed to be accessed by a non-authorized user.  Claim 7 merely establishes another limitation that can be broadly considered a mental process, and thus fails to find a practical application for the claimed process.  
In conclusion, claim 7 is patent ineligible because it is directed towards the judicial exception of an abstract idea of a mental process.  Claim 7 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

Claim 15 presents similar limitations to that of claim 7, and thus claim 15 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more using similar reasoning as that applied to claim 7.  

In regards to Claim 8, it contains further limitations that, based upon the broadest reasonable interpretation, can be considered insignificant extra-solution activity.  Claim 8 recites that time series data is sent from the device to the building management system upon its registration.  The sending of data can be considered mere data gathering steps, as no claimed elements is positively recited as being effected by time series data.  No practical application is elicited by this additional element, as the mere sending of data is considered insignificant extra-solution activity.  
In conclusion, claim 8 is patent ineligible because it is directed towards the judicial exception of an abstract idea of a mental process, while only adding insignificant extra-solution activity.  Claim 8 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

Claim 16 presents similar limitations to that of claim 8, and thus claim 16 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more using similar reasoning as that applied to claim 8.  Claim 16 contains the additional elements that the unique identifier is one of a MAC address or a serial number.  These additional elements merely specify a particular data type of the unique identifier, and thus can be considered insignificant extra-solution activity as these elements fail to establish a meaningful limit to the claim beyond specifying a particular data type utilized.  Claim 16 is thus rejected under 35 U.S.C. 101 for being directed towards an abstract idea without significantly more.

In regards to Claim 11, it contains further limitations that, based upon the broadest reasonable interpretation, can be considered insignificant extra-solution activity.  Claim 11 contains additional elements that specify that the device template is based on a device type using the unique identifier.  This element merely specifies a particular source of information (device type using unique identifier) for determining the template that will be utilized to create a virtual representation of the device, which under the broadest reasonable interpretation can be considered insignificant extra-solution activity in making the device shadow, a process that as stated above can be considered a mental process.  The mere recitation of a particular data type or source is noted in MPEP 2106.05(g) as being insignificant extra-solution activity that fails to meaningfully limit the claim, nor to achieve a practical application of the claimed invention.  
In conclusion, claim 11 is patent ineligible because it is directed towards the judicial exception of an abstract idea of a mental process, while only adding insignificant extra-solution activity.  Claim 11 is rejected under 35 U.S.C. 101 for being directed towards an abstract idea without adding significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 contains the limitation “generating, by the HVAC device, a firmware token configured to authorize a registration of the HVAC device...”
Independent claim 9 contains the limitation “An HVAC device configured to generate a firmware token configured to authorize a registration of the HVAC device...”
Independent claim 18 contains the limitation “generating, by the IoT HVAC device, a firmware token configured to authorize a registration of the IoT HVAC device...”
All of these limitations establish that it the HVAC device or IoT HVAC device itself which is performing the generation or creation of the firmware token (i.e. by  the HVAC device).  No support for this limitation can be found in the original disclosure.  
Paragraph [0151] describes “Turning now to FIG. 16, a process 1600 for registering a device within an IoT environment is shown, according to some embodiments. In one embodiment, the process 1600 may be associated with the device management technology concept 1108, described above. At process block 1602, a firmware token is obtained for the device to be registered. The firmware token may be used to authorize a request to register the device”.  This statement does not establish that it is the HVAC device generating the token, but merely that it exists and is for the HVAC device.  In other words, the applicant is seemingly confusing the distinction between a firmware token being generated by the HVAC device and a firmware token being generated for the HVAC device.  No distinction is made in the originally filed specification regarding what specific device is creating the token, but merely that it exists, is for the HVAC device, and is requested by a registration service.  No teaching suggests that the firmware token is generated by the HVAC device, only that it is assigned one by some process that is not described.  Claims 1, 9 and 18 are rejected for containing new matter not described by the original disclosure. 
Claims 2-8, 10-17 and 19-20 are dependent upon claims 1, 9 or 18 and thus inherit the rejection of claims 1, 9 and 18 under 35 U.S.C. 112(a). 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 contains the limitation “...the firmware token comprising a unique device identifier and a device key associated with the HVAC device;”
Independent claim 9 contains the limitation “...the firmware token comprising a unique device identifier and a device key associated with the HVAC device;”
Independent claim 18 contains the limitation “...the firmware token comprising a unique device identifier and a device key associated with the IoT HVAC device”
All of these limitations establish that the structure of a firmware token comprises both of a unique device identifier and a device key.  The examiner can find no support from the original disclosure that a firmware token is comprising of these elements, in the sense that the firmware token contains or includes a device key and unique device identifier.  As noted by MPEP 2111.03 “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”.  These elements were initially amended into the claims in the response filed 01/17/2019, with a statement that “Support for these amendments can be found throughout the specification and at least at paragraphs [0108], [0147], and [0151]-[0156] and FIGS 11, 14 and 16.”.  These content of these paragraphs and figures is reproduced below:
[0108] The analytics technology concept 1114 may further include an advanced data mining module 1162. The advanced data mining module 1162 may use statistical data analysis, as well as other algorithmic methods, to find patterns within data. The statistical data analysis may include statistical approaches involving regression analysis, neural networks, and/or decision trees. The advanced data mining module 1162 may apply certain techniques including association rules for initial data exploration, fuzzy data mining approaches, rough set models, support vector machines, and genetic algorithms to solve special problems. The advanced data mining module 1162 may be used in a wide array of industries to solve number of complex issues and/or generate insights, which involves the interplay of multiple different types/classes of data that may not have obvious associations. The advanced data mining module 1162 may apply methodologies including Cross-Industry Standard Process for Data Mining (CRISP-DM) and/or Sample-Explore-Modify-Model-Assess (SEMMA). Such methodologies may be applied in an iterative cycle by advanced data mining 1162 to provide a better analysis.

[0147] Referring still to FIG. 14, IoT hub 1420 may facilitate bi-directional communication between the cloud and devices in a secure, reliable, and uniform manner. As shown in FIG. 14, IoT hub 1420 includes a device registry module 1422, a metadata API 1424 (e.g., including device status, command feedbacks, etc.), an egress API 1426, and an ingress API 1428. The device registry module 1422 is configured to maintain a collection of credentials of devices (e.g., devices 1402, web/mobile devices 1406, etc.) that may be used to communicate with IoT Hub 1420. Each device may have two usable keys (e.g., a security key, a license key, etc.) that can be rotated as necessary. In some embodiments, the credentials (e.g., keys, etc.) are created and shared with the device at the time of manufacturing. In some embodiments, a device registry backdoor 1464 of Security API 1440 allows for the registration (e.g., assignment of credential/keys, etc.) post-manufacturing.

[0151] When a new device is introduced into an IoT environment, such as IoT environment 1100, described above, the device needs to be registered within IoT environment to ensure proper security and operation of the device within the IoT environment. As described above, devices incorporated into an IoT environment may include HVAC equipment 408, smart connected devices 1102, and the like. Turning now to FIG. 16, a process 1600 for registering a device within an IoT environment is shown, according to some embodiments. In one embodiment, the process 1600 may be associated with the device management technology concept 1108, described above. At process block 1602, a firmware token is obtained for the device to be registered. The firmware token may be used to authorize a request to register the device. The firmware tokens may further represent an identity of the device to be registered. For example, the firmware token may establish what permissions the device will have in the system. The firmware token may further establish one or more access levels of the device. In one embodiment, the firmware tokens may be stored in the token storage 1445 of the security API 1440.

[0152] In one embodiment, the firmware tokens represent a set of claims that can be used to restrict a client's (e.g. HVAC equipment 408, smart connected devices 1102, and the like) permissions when using secured systems. For example, the firmware tokens may restrict a client's permissions when using an IMS-secured endpoint, such as an HTTP API. Using the firmware tokens for a security model, as described above, can also be called a claims-based security model. Various claims are required to be included with the firmware tokens, but the firmware tokens can generally include any string of data as a claim. For example, a subject claim may be a consistent user ID. This claim may be available for all firmware tokens that are not user-less tokens. In some embodiments, the firmware tokens may be requires from an IMS by clients, which may then send the firmware tokens to an IMS-secured endpoint. In one embodiment, the firmware tokens may be sent to an IMS-secured endpoint using Bearer authorization in an HTTP Authorization header for HTTP-based APIs. In some embodiments, the firmware tokens may be time limited. For example, a firmware token may be good for one hour, although some firmware tokens may be available for more than one hour or less than one hour. In some embodiments, the firmware tokens are JSON Web Tokens (JWT). JWT use an open standard for encoding claims as a JSON object. The firmware tokens may provide an abstraction by replacing different authorization constructs (e.g. username and passwords, assertions, etc.) for a single token understood by a resource. This abstraction can enable issuing firmware tokens that are valid for a short time period.

[0153] At process block 1604, the new device may be registered with the IoT environment. In one embodiment, an API is used to register the device. For example, the application API 1460 may register the device. The application API 1460 may require the firmware token obtained at process block 1602. The application API 1460 may further require a unique device ID to be provided, that is associated with the new device to be registered. In one embodiment, the unique device ID is provided by the device manufacturer. For example, the unique device ID may be located on the device itself for reference. In one embodiment, the unique device ID is a media access control (MAC) address. In other embodiments, the unique device ID may be a device serial number, a device ID code, or other unique identifier. Once the proper authentication has been provided (e.g. the firmware token and the unique device ID), the device will be registered within a document database of the IoT environment associated with the security API 1440, such as via device storage 1446. The document database may contain a list of all devices registered within the IoT environment. In one embodiment, the document database is in an Azure® database from Microsoft®. Further, the SecurityAPI may generate a primary key and a secondary key upon the device being registered. The primary key may be used to claim the device, as described below.

[0154] Once the device is registered, a device shadow is generated at process block 1606. The device shadow may be a virtual representation of the physical device being registered. In one embodiment, the device shadow is a JSON blob that represents the physical device. The device shadow may allow for other devices within the IoT environment, either real or virtual, to read one or more data points associated with the device shadow. For example, the physical device may pass data point values to the device shadow to allow the data point values to be read by other devices in the IoT environment. In some embodiments, the other devices within the IoT environment may be able to write values to the device shadow. These values can then be passed to the physical device from the device shadow to allow for parameters to be changed within the physical device. In one embodiment, the device shadow is created based on a template associated with the particular device. For example, where the device is a sensor, the virtual device may be generated to have data points associated with a sensor, such as temperature data points where the sensor is a temperature sensor. In some embodiments, the templates may be standard templates stored within the IoT environment. In other embodiments, the templates may be provided by a manufacturer associated with the physical device. For example, once the unique device ID is known, the IoT environment may query a database associated with the manufacturer of the physical device to obtain a template associated with the physical device for use in generating the shadow device.

[0155] At process block 1608, the device shadow is updated. Updating the device shadow may include including additional data points that may not have been included in the template used to generate the device shadow. For example, where the IoT environment generates the device shadow using a pre-existing template, some attributes and data points may not be included in the template depending on how specific the template is. As a more specific example, if the physical device being registered is a temperature sensor, the IoT environment may select a template associated with a standard temperature sensors. However, if the temperature sensors includes additional functionality, such as the ability to provide humidity data, this can be conveyed to the IoT environment, and the device shadow can be updated to reflect the additional data points. Thus, the pre-existing template may be compared to the attributes and data points of the physical device. In some embodiments, the attributes and data points associated with the physical device may be provided by a user. However, in some examples the physical device may broadcast specific attributes and data points to the data platform 1400, such as to the application API 1460.

[0156] Finally, at process block 1610, the physical device is claimed. Claiming the physical device allows for data collected by the physical device to be provided to a user view. Claiming the physical device may further allow for secure communications from a cloud-based server to the physical device. Claiming the device can further provide a user with the ability to link other services, such as an If This Then That (IFTTT) service to communicate with the physical device on behalf of the user. In one embodiment, the unique ID and the primary key generated at process block 1604 are used by the Security API 1440 to claim the device. In some embodiments, the Security API 1440 may require the unique ID, the primary key, and the firmware token used to register the device. In some embodiments the device is claimed via the claim device module 1452 within the identity API 1450.


    PNG
    media_image1.png
    605
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    918
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    574
    418
    media_image3.png
    Greyscale

None of these figures or paragraphs describe or explain how a firmware token is comprising both a unique device identifier and a device key.  In fact, teachings from paragraph [0153] suggest that the unique device identifier is a wholly separate structure that is optionally provided along with the token to further the authorization of registration, not a part of the firmware token.
No teaching has been found from the original disclosure that describes how a firmware token, a type of data structure used in the registration of an HVAC device, is comprising of both a unique device identifier and a device key.  The examiner welcomes the applicant to point to where in the original disclosure such a teaching is found.  Claims 1, 9 and 18 are rejected for containing new matter not described by the original disclosure. 
Claims 2-8, 10-17 and 19-20 are dependent upon claims 1, 9 or 18 and thus inherit the rejection of claims 1, 9 and 18 under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the device" in the fourth limitation that starts with “register the device”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 establishes in its previous limitations both “an HVAC device” and “a distributed BMS device”.  It is unclear whether “the device” refers to the HVAC device or the distributed BMS device.  For the sake of compact prosecution, the examiner shall consider “the device” to refer to “the HVAC device”.
Claims 10-17 are dependent upon claim 9 and thus inherit the rejection of claim 9 under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leblond et al. (US 20160234186, hereinafter Leblond) in view of Sundaresan et al. (US 9396015, hereinafter Sundaresan).

In regards to Claim 1, Leblond teaches “A method for registering an HVAC device in a building management system (BMS), the method comprising” ([0039] FIG. 1A shows a block diagram illustrating example embodiments of the CASRM. In some implementations, a user 102 may wish to control resources within a home, building, and/or a similar site. In some implementations, a user may be a person living in a home, a landlord, superintendent, and/or a like entity, a resource company (e.g., an electric company), and/or the like. In some implementations, a user may wish to monitor electric, gas, water, oil, and/or like resources, and/or may wish to control electronic home and/or like appliances (including but not limited to kitchen appliances, lights, heating and air conditioning units, washing and drying machines, electronic showers and/or baths, electronic window shades and/or blinds, fans, bathroom resources, computer resources, and/or the like); [0042] In other implementations (referring to FIGS. 1B and 1C), the main and unit controllers may connect via a building automation management device (e.g., a cloud network controller, such as a device instantiating CASRM cloud 112a and/or 112b), which may facilitate a network connection between various controllers 122a-c, and/or the like in the network without physical network infrastructure at the controllers' sites. For example, in some implementations, rather than using a physical device (e.g., a BACnet IP switch, router, and/or the like) which communicates with the controllers via UDP, TCP, and/or a like protocol, and relays this information to other controllers, sites, a central processing location, and/or the like, the controllers may connect directly to the CASRM cloud, which may package the data and forward it to the appropriate recipients (e.g. an internet router 120a and/or 120b) in a format similar to that which would be sent from the physical device (e.g., via CASRM Virtual BACnet Router 116a and/or 116b and CASRM Virtual Network Proxy 118a and/or 118b)) “generating, by the HVAC device, a firmware token configured to authorize a registration of the HVAC device, the firmware token comprising a unique device identifier and a device key associated with the HVAC device” ( [0045] In some implementations the controller may send a registration request 134 to the CASRM cloud 136 in order to be registered to the network. In some implementations, registration request 134 may take a form similar to the following: ...<user_password>********</user_password>...<controller_ID>12345678<controller_ID> ; [0047] In some implementations, if the user wishes to set up a new controller 148 (e.g., a unit controller 150, and/or the like), the user may again provide authentication credentials, user information, and/or the like to the unit controller, to a CASRM application interface, and/or the like, which may send a new registration request 152 to the CASRM cloud. In some implementations, a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like; [0129] Referring to FIG. 18, main controllers may also have device setup settings that the user may provide upon initial bootup of the main controller, and/or the like.  For example, the user may enter and/or view network settings 1804 (e.g., BACnet and/or ZigBee network settings), configuration settings 1806, setpoint and display settings for the main controller 1808, service and status view settings test outputs for the main controller 1810, and/or test outputs for the main controller 1812...[0132] Configuration settings 1806 can include...a main password for the main controller, a user password for the main controller; wherein a controller_ID is a unique device identifier and a user password or main controller password is considered a device key, as it is the authentication information used to allow access to the device and linking that device to said user) “receiving the firmware token from the HVAC device at a registration service” (Fig. 1A-1E and [0045] in some implementations, a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input, its controller information (e.g., controller ID, controller type, controller location, and/or the like), and/or any other information the cloud may need to facilitate authentication and registration of the main controller into the network, and/or the like) “authorizing the registration of the HVAC device using the firmware token;” (Fig. 1A-1E and [0045] in some implementations, a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input, its controller information (e.g., controller ID, controller type, controller location, and/or the like), and/or any other information the cloud may need to facilitate authentication and registration of the main controller into the network, and/or the like; [0047] if the user wishes to set up a new controller 148 (e.g., a unit controller 150, and/or the like), the user may again provide authentication credentials, user information, and/or the like to the unit controller, to a CASRM application interface, and/or the like, which may send a new registration request 152 to the CASRM cloud. In some implementations, a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like.)  “registering the device into a database of the registration service using the unique device identifier” ([0045] the controller may send a registration request 134 to the CASRM cloud 136 in order to be registered to the network. In some implementations, registration request 134 may take a form similar to the following:TABLE-US-00001 POST /registration_message.php HTTP/1.1 Host: www.CASRMproccess.com Content-Type: Application/XML Content-Length: 788 <?XML version = “1.0” encoding = “UTF-8”?> <registration_message>...<controller_ID>12345678<controller_ID> ; wherein the cloud is well-known to be a server that stores databases; [0046] The CASRM cloud may be able to authenticate the user-provided credentials 138, and may generate a new local virtual network for the user for the new main controller 140. The new local virtual network may be stored as a new record for a virtual network in the CASRM database, and the record may be linked to and/or otherwise associated with that of the user account record; [0047] a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like. In some implementations, the CASRM cloud may use the information to create a local virtual network node 154 (e.g., a non-edge node, and/or the like) corresponding to the new unit controller, and based on the data provided to the cloud; [0055]  In some implementations, the CASRM may also receive a registration request for a secondary resource device, may authenticate the registration request, and may generate a new virtual network node with a new virtual local address, the new virtual local address corresponding to a location of the new virtual network node within the first virtual local network. The CASRM may map the new virtual network node to the secondary resource device, and may link the new virtual network node to the virtual network node corresponding to the resource management device within the first virtual local network. The CASRM may store new virtual network node information in the database, and may store permissions in the database to allow the secondary resource device to be issued instructions from the resource management device, the instructions issued from the resource management device including instructions to alter the settings on the secondary resource device; [0217] In one embodiment, the database component 3019 includes several tables 3019a-i. A user account table 3019a includes fields such as, but not limited to: user_ID, user_name, user_password, user_fname, user_lname, user_address, user_devices, user_email, user_date_added, user_controllers, user_buildings, and/or the like. The user account table may support and/or track multiple user accounts on a CASRM.[0218] A controller table 3019b includes fields such as, but not limited to: controller_ID, controller_type, controller_make, controller_model, controller_version, controller_location, controller_settings_current, controller_settings_history, controller_child_controllers, controller_initiated, controller_last_updated, and/or the like. The controller table may support and/or track multiple controllers on a CASRM.) “determining credentials associated with the HVAC device in the database of the registration service,” ([0049]the CASRM cloud may accessed off-site from the user via CASRM application 110 a and/or 110b, which may allow the user to access and/or control various controller and/or like devices; in other implementations, the user may be able to host CASRM infrastructure on-site as an application and/or software service via CASRM application 110.  In some implementations, the user may pay a subscription fee and/or the like for accessing the service, and the fee amount and/or method of payment may depend on the method of use that the user chooses. In some implementations a different service may be provided to the user based on the user's current infrastructure, management needs, and/or the like (e.g., a homeowner may obtain a different service than a landlord of multiple properties, and/or the like). In some implementations, for example, a homeowner may obtain a service which allows them to control a specified number of controllers at one site, while a landlord of multiple properties may need a more complete version of the service, e.g., one which supports multiple controllers on multiple sites, and/or the like. In some implementations settings and/or service changes may be implemented via using the user's account credentials and/or service access permissions to grant access to certain portions of the platform to the user. In some implementations the user may be able to designate sub-accounts to users of controllers at a site and/or the like, and may be able to forward subscription costs and/or the like to the sub-accounts, may be able to receive monetary incentives for signing up sub-accounts with CASRM, and/or the like. In some implementations, users may be able to reassign device addresses, ownership, and/or the like on the fly in order to adapt to temporary conditions within a building (e.g. conventions, parties, guests, and/or the like; e.g., see FIGS. 12A-B); [0080] Although only unit controllers are discussed hereinafter, it is to be understood that settings, instructions, and/or the like could also be sent to appliances and/or like devices. Moreover, in some embodiments, these settings include but are not limited to instructions to change user preferences; functions to manage site addresses; functions to manage user credentials and/or like system properties and functions; [0092] FIG. 4 shows a logic flow diagram illustrating initiating a new controller in some embodiments of the CASRM. In some implementations, the user may connect 402 to the new CASRM main controller, or may connect to a controller interface via her electronic device, and may provide user login credentials (e.g. a username and passport), new user information (e.g. name, address, username, password, email, phone number, map of home, office/and or the like layout, and/or the like), and/or like information. In some implementations, the main controller may receive the user's input and generate a setup request 404 to the cloud containing the user input, controller information (e.g. the controller ID, the controller location, and/or the like; [0217] In one embodiment, the database component 3019 includes several tables 3019a-i. A user account table 3019a includes fields such as, but not limited to: user_ID, user_name, user_password, user_fname, user_lname, user_address, user_devices, user_email, user_date_added, user_controllers, user_buildings, and/or the like. The user account table may support and/or track multiple user accounts on a CASRM.) “providing the credentials to the HVAC device for operation of the HVAC device in accordance with one or more permissions” (Fig. 3-6 and [0086] In some implementations, the cloud may send a controller setup response 326 back to the main controller, indicating that the database has successfully initialized the new user-controller relationship in the cloud. In some implementations, the user may then start to provide controller settings, instructions, restrictions, controls, and/or the like 328 to the main controller. The main controller may update itself with those settings 329, and may also send a controller update message 330 to the cloud in order to indicate that a change in settings has been made to the main controller; [0095] In some implementations, a user may subsequently update 418 the main controller's settings. The main controller may configure its internal settings 420 based on the user-provided settings data, and then may generate and send a controller setting update message to the CASRM cloud. In some implementations, the user may instead provide the settings information (e.g., to the controller and/or directly to the cloud), and the cloud, after receiving the controller settings 424 and storing the updated settings in the controller's update history, [0097] FIG. 5 shows a data flow diagram illustrating updating controller settings in some embodiments of the CASRM. In some implementations, a user 502 may user her electronic device 504 in order to provide settings input 506 to a CASRM main controller 508. In some implementations, the settings input may include aggregate settings for a plurality of unit controllers and/or like devices. The main controller may send these settings and authentication information to the CASRM cloud via a settings authentication request 510.  In some implementations, settings authentication request 510 may be an XML-encoded HTTP(S) POST message that may take a form similar to the following: [0098] In some implementations, the cloud may authenticate 516 the request to change controller settings via querying 518 the database 520 to ensure the user provided the correct credentials for the main controller and for the unit controllers. If the user is authenticated, the cloud may send a settings authentication response 522 to the main controller indicating that it has permission to forward 524 the settings to the unit controllers...In some implementations, the settings update messages 526a-c may be XML-encoded HTTP(S) POST messages that may take a form similar to the following:...user password; [0100] a user may provide controller settings 602 to her main controller. Said settings may include temperature changes (e.g. lowering/raising temperatures, setting minimum/maximum temperatures, and/or the like), setting resource schedules, and/or like settings. Once the main controller receives the settings 604 from the user, the main controller may generate and send a settings authentication request to the CASRM cloud 606 via a TCP or UDP NAT traversal connection (e.g. TCP/UDP hole punching). The cloud, after receiving 608 the settings authentication request, may authenticate the user's request to change her controller settings 610 based on the user's provided credentials and based on which of the controllers the user wishes to update have records which are linked to her account. If the authentication is successful 612, then the cloud may generate and send an authentication response to the main controller 616 indicating that the authentication was successful; wherein because the user is sending the credentials (user name and password) to the main controller for changing settings it is considered providing them, and operates in accordance with the permissions when the user name and password has the authority to change settings) “and generating a device shadow...comprising one or more data points associated with the HVAC device, wherein the device shadow provides a virtual representation of the HVAC device within the BMS” ([0046] The CASRM cloud may also create a new local virtual network edge node for the main controller to 142 to add to the local virtual network. In some implementation the node may contain information corresponding to the main controller (e.g., controller data and/or the like), and may also be linked to the user (e.g., may also contain user-provided information, and/or the like), and may be assigned a virtual IP and/or like network address which is mapped onto the physical main controller device, and/or the like. The node may also be configured to have particular relationships with other nodes already in the network, if applicable (e.g., may be designated as a node through which other nodes within the network must interface with in order to communicate with the CASRM cloud, or a node which only communicates with certain other nodes within the network, and/or the like). The CASRM cloud may store routing tables and/or the like corresponding to the virtual network, and/or the like. In some implementations the CASRM cloud may then instantiate the virtual network node within the virtual network 144 (e.g., may modify the virtual network record to include the node and to include its connections to other nodes within the network, and/or the like), and may send a registration response 146 to the main controller, user, and/or the like, which may provide a confirmation that the controller has been added to the virtual network, and/or the like; [0125] In some implementations, referring to FIG. 14, the user may be able to edit settings for her controllers, including the time, time zone, date, and/or the like for the controllers 1402, the network settings for the controller 1404, particular network layer (e.g., Ethernet, CANbus, Zigbee, and/or the like) settings 1406, and/or the like. [0126] In some implementations, referring to FIG. 15, the user may also be able to view a list 1502 of all of her devices and/or the like which have been added to her account, and may be able to search for 1504 and/or select any of the devices (which, in some implementations, may also be referred to as nodes within the user's local network) in order to edit the settings of the devices, viewing the status of the devices, and/or the like; [0128] In some implementations, referring to FIG. 17, the user may also be able to view her controllers and/or like devices via a map interface 1702 which may mark the user's devices (e.g., via green markers on the map 1704), may provide sensor and/or like data from each device 1706, units for the data provided by each device 1708, and/or the like).
Leblond fails to teach “and generating a device shadow based on a device template, the device template comprising one or more data points associated with the HVAC device...”.
Sundaresan teaches “and generating a device shadow based on a device template, the device template comprising one or more data points associated with the HVAC device, wherein the device shadow provides a virtual representation of the HVAC device within the BMS” ([col 2 line 20] The templating framework uses one or multiple device templates to define and generate virtual devices; [col 10 line 31] Template association module 215 associates specific devices and/or types of devices to device templates 232A-C. A single device (e.g., a particular product of an OEM) may be associated with a single device template or with multiple different device templates. The device may be identified by a product identifier assigned to that device; [col 5 line 1] Status updates received from the embedded systems 150A-C may identify values or states of some or all detectable parameters of devices 135A-C that the embedded systems are included in. Status updates may also include fault information, statistical device usage information, trace data and/or other information. Such values, states and/or other information may change based on direct user interaction with the devices. Such values, states and/or other information may also change responsive to commands sent to the embedded systems 150A-C by the WAN accessible service 130 and/or by computing devices 105A-C via an appropriate virtual device 185A-C; [col 3 line 17] The devices 135A-C may also include consumer devices such as...HVAC systems).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that registers Internet of Thing devices that include functionality for controlling HVAC systems, the registration providing unique identifiers and keys that allow authentication the device with a cloud-based service and credentials that include permissions that allow different users to access and modify settings such that virtual nodes are creating that offering a virtual representation of a device to a building management system that manages devices in a building as taught by Leblond with the use of the templates that allow creation of virtual devices for representation in a building management system, the templates including data points associated with HVAC devices as taught by Sundaresan because by using templates for creating virtual representation of devices would offer the added benefit noted by Sundaresan “[col 1 line 60] Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform) having an agile templating framework that provides flexible generation and modification of virtual devices that can be used to facilitate, supplement and modify the functionality of physical devices”.  By using templates to generate the device nodes it would gain the inherent benefit of having the user enter less information during the setup of the node, because certain data points would have values or parameters already defined as opposed to having to be individually created for each new controller and device.  Furthermore, both Leblond and Sundaresan can be considered in a related field, as both deal with internet of things devices being registered via a cloud-based service, thus obviating the use of the templates from Sundaresan into the system of Leblond.  By combining these elements, it can be considered taking the known method of providing templates for registering devices in a cloud system so that the template provides a data point associated with an internet of things HVAC device, and using it to improve the internet of things HVAC device registration system of Leblond such that when a virtual representation of an internet of things HVAC device is created, it is based on a template so that certain specific data points are created in the virtual representation, including certain settings and feedback values.  

In regards to Claim 2, Leblond and Sundaresan teach the method of registering an HVAC device as incorporated by claim 1 above.  
Sundaresan further teaches “The method of claim 1, wherein the  device template is associated with the unique device identifier” ([col 2 line 20] The templating framework uses one or multiple device templates to define and generate virtual devices; [col 10 line 31] Template association module 215 associates specific devices and/or types of devices to device templates 232A-C. A single device (e.g., a particular product of an OEM) may be associated with a single device template or with multiple different device templates. The device may be identified by a product identifier assigned to that device).

In regards to Claim 3, Leblond and Sundaresan teach the method of registering an HVAC device as incorporated by claim 1 above.  Leblond further teaches “The method of claim 1, wherein the registration service is implemented using one or more cloud-based servers” ([0045] a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input).

In regards to Claim 4, Leblond and Sundaresan teach the method of registering an HVAC device as incorporated by claim 1 above.  Sundaresan further teaches “The method of claim 1, further comprising comparing the one or more data points of the device template against one or more data points of the HVAC device and updating the device shadow with at least one data point of the HVAC device that is different from a data point of the device template” ([col 2 line 38] The agile templating framework enables the functionality, attributes and/or behaviors of a physical device to change over time. Such changes may occur even to physical devices that have been deployed to customer locations. In many instances, changes may be implemented based on updating business logic executed at a server (e.g., a cloud based server) without writing new software code for execution on the physical device or for execution on a server. This shortens and simplifies a product development cycle, and enables additional tools such as A-B testing between different versions of physical devices, where each version may have the same hardware and the same software but a different virtual device and business logic executed on a remote server. Additionally, templates may be used to quickly and easily define the functionality of a new product based on modifying and/or reusing device templates formerly created for other devices. This can further simplify product design and shorten the product development cycle. [col 7 line 34] (41) Template editor 210 is responsible for creating new device templates and editing existing templates. Template editor 210 may create a blank template or may create a new template based on an existing template. Template editor 210 may receive template data 220 that is used to populate fields and/or entries in the template, where each field or entry may be for a particular device attribute. Template data 220 may be input or selected by a user via a user interface 218. Alternatively, or additionally, template data 220 may be imported from existing templates and/or from other sources).

In regards to Claim 5, Leblond and Sundaresan teach the method of registering an HVAC device as incorporated by claim 1 above.  Leblond further teaches “The method of claim 1,  wherein the firmware token is only valid for a defined time period” ([0103] FIG. 8 shows a data flow diagram illustrating utilizing control codes in some embodiments of the CASRM. In some implementations, a home, building hotel, and/or like manager 802 may send a new guest message 804 to the CASRM server 806, indicating that a new user may be occupying a room for a specified period of time. In some implementations, new guest message 804 may be an XML-encoded HTTP(S) POST message which may take a form similar to the following; [0105] In some implementations the server may generate 812 a new authentication code, verification code, and/or the like for the main controller. In some implementations the verification code may be QR code, barcode, NFC or RFID tag, and/or a like mechanism, data. In some implementations at least a part of the authentication code may identify the controller the guest is attempting to access (e.g. part of the authentication code may comprise the controller model number, ID, and/or the like). The server may send the verification code, along with an expiration time and/or date for the code, via a new verification code message 814 to the main controller 816. The main controller may then display the verification code (e.g. if it is a QR or barcode), update the settings of a previously-existing code (e.g. update the contents of an NFC and/or RFID tag), and/or the like).

In regards to Claim 6, Leblond and Sundaresan teach the method of registering an HVAC device as incorporated by claim 1 above.  Leblond further teaches “The method of claim 1, further comprising claiming, by a user, the HVAC device, wherein claiming the HVAC device allows the user to manage the HVAC device within the BMS” ([0049] In some implementations, users may be able to reassign device addresses, ownership, and/or the like on the fly in order to adapt to temporary conditions within a building (e.g. conventions, parties, guests, and/or the like; e.g., see FIGS. 12A-B).  [0058] A user may use a web application and/or a like user interface in order to obtain information from the main controller and/or other network-enabled devices. In some implementations the web application can provide a user with a dashboard which enables the user to manage and/or modified the settings of the devices installed in different sites. For example, a user can view all metering devices on a site and/or can view detailed metering information corresponding to a specific device; [0082] unit controllers may also receive settings 220a-c from users 218a-b who are only in control of local controllers (e.g. an employee in control of a thermostat in his office, a homeowner in control of a control device in her home, and/or the like). These users may be able to send settings to controllers they own (e.g. 216a-c), and may also be able to forward those settings to other controllers in their possession that can be controlled through their unit controllers (e.g. controllers 222a-c, which may control particular rooms in a multi-room home). However, in some implementations, restrictions may be placed on who may be allowed to send instructions, settings, and/or the like to other unit controllers under the control of the main controller, and/or the like. For example, user 218c may be able to send settings and/or instructions 220c to unit controller 216c, but may not be able to send settings and/or instructions 224a to Kitchen Controller 222c, as both user 218 and his controller may not have permission to affect Kitchen Controller 222c; [0085] In some implementations, a CASRM server 314 in the cloud may parse 316 controller, user, and/or like data from the controller setup request. The server may also update the controller's data to indicate new ownership, create or update a user record for the user initializing the controller, and/or the like 318 [0127]  the user may also be able to set permissions 1602 for the controllers, e.g., in order to determine who may change settings and/or like aspects of the user's local network, and/or the like. In some implementations the user may set permissions for controllers, resource management devices, network settings, input and/or output settings, and/or like settings, based on the type of user 1604 (e.g., based on whether the user is an administrative user, regular user, maintenance user, and/or the like).

In regards to Claim 7, Leblond and Sundaresan teach the method of registering an HVAC device as incorporated by claim 1 above.  Leblond further teaches “The method of claim 1, wherein the one or more permissions of the HVAC device comprise one or more features accessible by the HVAC device” ([0049] In some implementations, the user may pay a subscription fee and/or the like for accessing the service, and the fee amount and/or method of payment may depend on the method of use that the user chooses. In some implementations a different service may be provided to the user based on the user's current infrastructure, management needs, and/or the like (e.g., a homeowner may obtain a different service than a landlord of multiple properties, and/or the like). In some implementations, for example, a homeowner may obtain a service which allows them to control a specified number of controllers at one site, while a landlord of multiple properties may need a more complete version of the service, e.g., one which supports multiple controllers on multiple sites, and/or the like. In some implementations settings and/or service changes may be implemented via using the user's account credentials and/or service access permissions to grant access to certain portions of the platform to the user; [0082]  user 218c may be able to send settings and/or instructions 220c to unit controller 216c, but may not be able to send settings and/or instructions 224a to Kitchen Controller 222c, as both user 218 and his controller may not have permission to affect Kitchen Controller 222c. Additionally, as unit controller 216c and main controller 216 may have a child-parent relationship, unit controller 216c may not be able to send settings and/or instructions 224b to main controller 216. However, lower-hierarchy controllers, such as room controllers 222a-c and unit controllers 216a-c, may be able to send logs, reports, and/or the like 226 to the main controller in order to allow the main controller to keep track of resource and/or appliance usage, local user settings, and/or the like. [0171] FIG. 25 shows a logic flow diagram illustrating adding a license to an account, in some embodiments. In some implementations, a user may log into her user account, e.g., via a process 2510-2528 similar to that in FIG. 23. A user may indicate to the building expert cloud web user interface 2502 account page that she would like to purchase a service license, at which point the building expert cloud web user interface may forward the user's data (e.g., credentials, selection for the license, and/or the like) to the building expert cloud application 2504).

In regards to Claim 8, Leblond and Sundaresan teach the method of registering an HVAC device as incorporated by claim 1 above.  Leblond further teaches “The method of claim 1, wherein the HVAC device is configured to transmit time series data to the BMS upon the registration of the HVAC device” ([0040] the main controller may be a device particularly designed for detecting and/or monitoring a particular resource, appliance, and/or the like...The main controller may provide data such as the current date and/or time, resource usage, indoor and/or outdoor temperatures, humidity, weather data, custom utility logos, and/or like information. [0041] Main controllers may be configured for residential buildings, commercial buildings, hospitality locales (e.g., hotels and/or the like), and/or other such locations; [0050] Such unit controllers and/or appliances may also send data (e.g. usage logs, reports, confirmations, and/or the like) to the main controller to allow the main controller to determine usage patterns and/or other useful information in determining further settings, restrictions, and/or the like to issue to the devices and/or appliances; [0071] In order to know if and when a room's temperature has changed, the CASRM cloud server may use “watches” (e.g. oBix watch objects and/or the like) to monitor data in real-time. In some implementations, a client may create a watch object which may have a make operation on the CASRM cloud server's WatchServiceURI, and/or a like service. The CASRM cloud server may define a new Watch object and may provide a URI to access the new watch object. In some implementations the client may register or unregister objects to be watched using the Watch object provided by the CASRM cloud server. The client may also periodically poll the Watch URI via a pollChanges operation in order to determine what events have occurred since the URI was last polled...In some implementations Watches allow a client to maintain a substantially real-time cache and/or event history for one or more objects. They may also be used to access an event stream from a feed object).  

In regards to Claim 9, Leblond teaches “A building management system (BMS), the system comprising” ([0039] FIG. 1A shows a block diagram illustrating example embodiments of the CASRM. In some implementations, a user 102 may wish to control resources within a home, building, and/or a similar site. In some implementations, a user may be a person living in a home, a landlord, superintendent, and/or a like entity, a resource company (e.g., an electric company), and/or the like. In some implementations, a user may wish to monitor electric, gas, water, oil, and/or like resources, and/or may wish to control electronic home and/or like appliances (including but not limited to kitchen appliances, lights, heating and air conditioning units, washing and drying machines, electronic showers and/or baths, electronic window shades and/or blinds, fans, bathroom resources, computer resources, and/or the like); [0042] In other implementations (referring to FIGS. 1B and 1C), the main and unit controllers may connect via a building automation management device (e.g., a cloud network controller, such as a device instantiating CASRM cloud 112a and/or 112b), which may facilitate a network connection between various controllers 122a-c, and/or the like in the network without physical network infrastructure at the controllers' sites. For example, in some implementations, rather than using a physical device (e.g., a BACnet IP switch, router, and/or the like) which communicates with the controllers via UDP, TCP, and/or a like protocol, and relays this information to other controllers, sites, a central processing location, and/or the like, the controllers may connect directly to the CASRM cloud, which may package the data and forward it to the appropriate recipients (e.g. an internet router 120a and/or 120b) in a format similar to that which would be sent from the physical device (e.g., via CASRM Virtual BACnet Router 116a and/or 116b and CASRM Virtual Network Proxy 118a and/or 118b)) “an HVAC device configured to generate a firmware token configured to authorize a registration of the HVAC device, the firmware token comprising a unique device identifier and a device key associated with the HVAC device” ([0045] In some implementations the controller may send a registration request 134 to the CASRM cloud 136 in order to be registered to the network. In some implementations, registration request 134 may take a form similar to the following: ...<user_password>********</user_password>...<controller_ID>12345678<controller_ID> ; [0047] In some implementations, if the user wishes to set up a new controller 148 (e.g., a unit controller 150, and/or the like), the user may again provide authentication credentials, user information, and/or the like to the unit controller, to a CASRM application interface, and/or the like, which may send a new registration request 152 to the CASRM cloud. In some implementations, a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like; [0129] Referring to FIG. 18, main controllers may also have device setup settings that the user may provide upon initial bootup of the main controller, and/or the like.  For example, the user may enter and/or view network settings 1804 (e.g., BACnet and/or ZigBee network settings), configuration settings 1806, setpoint and display settings for the main controller 1808, service and status view settings test outputs for the main controller 1810, and/or test outputs for the main controller 1812...[0132] Configuration settings 1806 can include...a main password for the main controller, a user password for the main controller; wherein a controller_ID is a unique device identifier and a user password or main controller password is considered a device key, as it is the authentication information used to allow access to the device and linking that device to said user) “and a distributed BMS device comprising a processor, the processor configured to:” (Fig. 30 and [0039] FIG. 1A shows a block diagram illustrating example embodiments of the CASRM. In some implementations, a user 102 may wish to control resources within a home, building, and/or a similar site. In some implementations, a user may be a person living in a home, a landlord, superintendent, and/or a like entity, a resource company (e.g., an electric company), and/or the like. In some implementations, a user may wish to monitor electric, gas, water, oil, and/or like resources, and/or may wish to control electronic home and/or like appliances (including but not limited to kitchen appliances, lights, heating and air conditioning units, washing and drying machines, electronic showers and/or baths, electronic window shades and/or blinds, fans, bathroom resources, computer resources, and/or the like); [0042] the main and unit controllers may connect via a building automation management device (e.g., a cloud network controller, such as a device instantiating CASRM cloud 112a and/or 112b), which may facilitate a network connection between various controllers 122a-c, and/or the like in the network without physical network infrastructure at the controllers' sites; [0234] The component collection may be consolidated and/or distributed in countless variations through standard data processing and/or development techniques. Multiple instances of any one of the program components in the program component collection may be instantiated on a single node, and/or across numerous nodes to improve performance through load-balancing and/or data-processing techniques; wherein a cloud is well-known to be a server with processor and memory) “receive the firmware token from the HVAC device at a registration service” (Fig. 1A-1E and [0045] in some implementations, a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input, its controller information (e.g., controller ID, controller type, controller location, and/or the like), and/or any other information the cloud may need to facilitate authentication and registration of the main controller into the network, and/or the like) “to authorize the registration of the HVAC device using the firmware token;” (Fig. 1A-1E and [0045] in some implementations, a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input, its controller information (e.g., controller ID, controller type, controller location, and/or the like), and/or any other information the cloud may need to facilitate authentication and registration of the main controller into the network, and/or the like; [0047] if the user wishes to set up a new controller 148 (e.g., a unit controller 150, and/or the like), the user may again provide authentication credentials, user information, and/or the like to the unit controller, to a CASRM application interface, and/or the like, which may send a new registration request 152 to the CASRM cloud. In some implementations, a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like.) “register the device into a database of the registration service using the unique device identifier” ([0045] the controller may send a registration request 134 to the CASRM cloud 136 in order to be registered to the network. In some implementations, registration request 134 may take a form similar to the following:TABLE-US-00001 POST /registration_message.php HTTP/1.1 Host: www.CASRMproccess.com Content-Type: Application/XML Content-Length: 788 <?XML version = “1.0” encoding = “UTF-8”?> <registration_message>...<controller_ID>12345678<controller_ID> ; wherein the cloud is well-known to be a server that stores databases; [0046] The CASRM cloud may be able to authenticate the user-provided credentials 138, and may generate a new local virtual network for the user for the new main controller 140. The new local virtual network may be stored as a new record for a virtual network in the CASRM database, and the record may be linked to and/or otherwise associated with that of the user account record; [0047] a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like. In some implementations, the CASRM cloud may use the information to create a local virtual network node 154 (e.g., a non-edge node, and/or the like) corresponding to the new unit controller, and based on the data provided to the cloud; [0055]  In some implementations, the CASRM may also receive a registration request for a secondary resource device, may authenticate the registration request, and may generate a new virtual network node with a new virtual local address, the new virtual local address corresponding to a location of the new virtual network node within the first virtual local network. The CASRM may map the new virtual network node to the secondary resource device, and may link the new virtual network node to the virtual network node corresponding to the resource management device within the first virtual local network. The CASRM may store new virtual network node information in the database, and may store permissions in the database to allow the secondary resource device to be issued instructions from the resource management device, the instructions issued from the resource management device including instructions to alter the settings on the secondary resource device; [0217] In one embodiment, the database component 3019 includes several tables 3019a-i. A user account table 3019a includes fields such as, but not limited to: user_ID, user_name, user_password, user_fname, user_lname, user_address, user_devices, user_email, user_date_added, user_controllers, user_buildings, and/or the like. The user account table may support and/or track multiple user accounts on a CASRM.[0218] A controller table 3019b includes fields such as, but not limited to: controller_ID, controller_type, controller_make, controller_model, controller_version, controller_location, controller_settings_current, controller_settings_history, controller_child_controllers, controller_initiated, controller_last_updated, and/or the like. The controller table may support and/or track multiple controllers on a CASRM.) “determine credentials associated with the HVAC device in the database of the registration service,” ([0049]the CASRM cloud may accessed off-site from the user via CASRM application 110 a and/or 110b, which may allow the user to access and/or control various controller and/or like devices; in other implementations, the user may be able to host CASRM infrastructure on-site as an application and/or software service via CASRM application 110.  In some implementations, the user may pay a subscription fee and/or the like for accessing the service, and the fee amount and/or method of payment may depend on the method of use that the user chooses. In some implementations a different service may be provided to the user based on the user's current infrastructure, management needs, and/or the like (e.g., a homeowner may obtain a different service than a landlord of multiple properties, and/or the like). In some implementations, for example, a homeowner may obtain a service which allows them to control a specified number of controllers at one site, while a landlord of multiple properties may need a more complete version of the service, e.g., one which supports multiple controllers on multiple sites, and/or the like. In some implementations settings and/or service changes may be implemented via using the user's account credentials and/or service access permissions to grant access to certain portions of the platform to the user. In some implementations the user may be able to designate sub-accounts to users of controllers at a site and/or the like, and may be able to forward subscription costs and/or the like to the sub-accounts, may be able to receive monetary incentives for signing up sub-accounts with CASRM, and/or the like. In some implementations, users may be able to reassign device addresses, ownership, and/or the like on the fly in order to adapt to temporary conditions within a building (e.g. conventions, parties, guests, and/or the like; e.g., see FIGS. 12A-B); [0080] Although only unit controllers are discussed hereinafter, it is to be understood that settings, instructions, and/or the like could also be sent to appliances and/or like devices. Moreover, in some embodiments, these settings include but are not limited to instructions to change user preferences; functions to manage site addresses; functions to manage user credentials and/or like system properties and functions; [0092] FIG. 4 shows a logic flow diagram illustrating initiating a new controller in some embodiments of the CASRM. In some implementations, the user may connect 402 to the new CASRM main controller, or may connect to a controller interface via her electronic device, and may provide user login credentials (e.g. a username and passport), new user information (e.g. name, address, username, password, email, phone number, map of home, office/and or the like layout, and/or the like), and/or like information. In some implementations, the main controller may receive the user's input and generate a setup request 404 to the cloud containing the user input, controller information (e.g. the controller ID, the controller location, and/or the like; [0217] In one embodiment, the database component 3019 includes several tables 3019a-i. A user account table 3019a includes fields such as, but not limited to: user_ID, user_name, user_password, user_fname, user_lname, user_address, user_devices, user_email, user_date_added, user_controllers, user_buildings, and/or the like. The user account table may support and/or track multiple user accounts on a CASRM.) “provide the credentials to the HVAC device for operation of the HVAC device in accordance with one or more permissions” (Fig. 3-6 and [0086] In some implementations, the cloud may send a controller setup response 326 back to the main controller, indicating that the database has successfully initialized the new user-controller relationship in the cloud. In some implementations, the user may then start to provide controller settings, instructions, restrictions, controls, and/or the like 328 to the main controller. The main controller may update itself with those settings 329, and may also send a controller update message 330 to the cloud in order to indicate that a change in settings has been made to the main controller; [0095] In some implementations, a user may subsequently update 418 the main controller's settings. The main controller may configure its internal settings 420 based on the user-provided settings data, and then may generate and send a controller setting update message to the CASRM cloud. In some implementations, the user may instead provide the settings information (e.g., to the controller and/or directly to the cloud), and the cloud, after receiving the controller settings 424 and storing the updated settings in the controller's update history, [0097] FIG. 5 shows a data flow diagram illustrating updating controller settings in some embodiments of the CASRM. In some implementations, a user 502 may user her electronic device 504 in order to provide settings input 506 to a CASRM main controller 508. In some implementations, the settings input may include aggregate settings for a plurality of unit controllers and/or like devices. The main controller may send these settings and authentication information to the CASRM cloud via a settings authentication request 510.  In some implementations, settings authentication request 510 may be an XML-encoded HTTP(S) POST message that may take a form similar to the following: [0098] In some implementations, the cloud may authenticate 516 the request to change controller settings via querying 518 the database 520 to ensure the user provided the correct credentials for the main controller and for the unit controllers. If the user is authenticated, the cloud may send a settings authentication response 522 to the main controller indicating that it has permission to forward 524 the settings to the unit controllers...In some implementations, the settings update messages 526a-c may be XML-encoded HTTP(S) POST messages that may take a form similar to the following:...user password; [0100] a user may provide controller settings 602 to her main controller. Said settings may include temperature changes (e.g. lowering/raising temperatures, setting minimum/maximum temperatures, and/or the like), setting resource schedules, and/or like settings. Once the main controller receives the settings 604 from the user, the main controller may generate and send a settings authentication request to the CASRM cloud 606 via a TCP or UDP NAT traversal connection (e.g. TCP/UDP hole punching). The cloud, after receiving 608 the settings authentication request, may authenticate the user's request to change her controller settings 610 based on the user's provided credentials and based on which of the controllers the user wishes to update have records which are linked to her account. If the authentication is successful 612, then the cloud may generate and send an authentication response to the main controller 616 indicating that the authentication was successful; wherein because the user is sending the credentials (user name and password) to the main controller for changing settings it is considered providing them, and operates in accordance with the permissions when the user name and password has the authority to change settings) “and generate a device shadow... one or more data points associated with the HVAC device, wherein the device shadow provides a virtual representation of the HVAC device within the BMS” ([0046] The CASRM cloud may also create a new local virtual network edge node for the main controller to 142 to add to the local virtual network. In some implementation the node may contain information corresponding to the main controller (e.g., controller data and/or the like), and may also be linked to the user (e.g., may also contain user-provided information, and/or the like), and may be assigned a virtual IP and/or like network address which is mapped onto the physical main controller device, and/or the like. The node may also be configured to have particular relationships with other nodes already in the network, if applicable (e.g., may be designated as a node through which other nodes within the network must interface with in order to communicate with the CASRM cloud, or a node which only communicates with certain other nodes within the network, and/or the like). The CASRM cloud may store routing tables and/or the like corresponding to the virtual network, and/or the like. In some implementations the CASRM cloud may then instantiate the virtual network node within the virtual network 144 (e.g., may modify the virtual network record to include the node and to include its connections to other nodes within the network, and/or the like), and may send a registration response 146 to the main controller, user, and/or the like, which may provide a confirmation that the controller has been added to the virtual network, and/or the like; [0125] In some implementations, referring to FIG. 14, the user may be able to edit settings for her controllers, including the time, time zone, date, and/or the like for the controllers 1402, the network settings for the controller 1404, particular network layer (e.g., Ethernet, CANbus, Zigbee, and/or the like) settings 1406, and/or the like. [0126] In some implementations, referring to FIG. 15, the user may also be able to view a list 1502 of all of her devices and/or the like which have been added to her account, and may be able to search for 1504 and/or select any of the devices (which, in some implementations, may also be referred to as nodes within the user's local network) in order to edit the settings of the devices, viewing the status of the devices, and/or the like; [0128] In some implementations, referring to FIG. 17, the user may also be able to view her controllers and/or like devices via a map interface 1702 which may mark the user's devices (e.g., via green markers on the map 1704), may provide sensor and/or like data from each device 1706, units for the data provided by each device 1708, and/or the like).
Leblond fails to teach “and generate a device shadow based on a device template, the device template comprising one or more data points associated with the HVAC device...”.
Sundaresan teaches “and generate a device shadow based on a device template, the device template comprising one or more data points associated with the HVAC device, the device shadow providing a virtual representation of the HVAC device within the BMS” ([col 2 line 20] The templating framework uses one or multiple device templates to define and generate virtual devices; [col 10 line 31] Template association module 215 associates specific devices and/or types of devices to device templates 232A-C. A single device (e.g., a particular product of an OEM) may be associated with a single device template or with multiple different device templates. The device may be identified by a product identifier assigned to that device; [col 5 line 1] Status updates received from the embedded systems 150A-C may identify values or states of some or all detectable parameters of devices 135A-C that the embedded systems are included in. Status updates may also include fault information, statistical device usage information, trace data and/or other information. Such values, states and/or other information may change based on direct user interaction with the devices. Such values, states and/or other information may also change responsive to commands sent to the embedded systems 150A-C by the WAN accessible service 130 and/or by computing devices 105A-C via an appropriate virtual device 185A-C; [col 3 line 17] The devices 135A-C may also include consumer devices such as...HVAC systems).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that registers Internet of Thing devices that include functionality for controlling HVAC systems, the registration providing unique identifiers and keys that allow authentication the device with a cloud-based service and credentials that include permissions that allow different users to access and modify settings such that virtual nodes are creating that offering a virtual representation of a device to a building management system that manages devices in a building as taught by Leblond with the use of the templates that allow creation of virtual devices for representation in a building management system, the templates including data points associated with HVAC devices as taught by Sundaresan because by using templates for creating virtual representation of devices would offer the added benefit noted by Sundaresan “[col 1 line 60] Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform) having an agile templating framework that provides flexible generation and modification of virtual devices that can be used to facilitate, supplement and modify the functionality of physical devices”.  By using templates to generate the device nodes it would gain the inherent benefit of having the user enter less information during the setup of the node, because certain data points would have values or parameters already defined as opposed to having to be individually created for each new controller and device.  Furthermore, both Leblond and Sundaresan can be considered in a related field, as both deal with internet of things devices being registered via a cloud-based service, thus obviating the use of the templates from Sundaresan into the system of Leblond.  By combining these elements, it can be considered taking the known method of providing templates for registering devices in a cloud system so that the template provides a data point associated with an internet of things HVAC device, and using it to improve the internet of things HVAC device registration system of Leblond such that when a virtual representation of an internet of things HVAC device is created, it is based on a template so that certain specific data points are created in the virtual representation, including certain settings and feedback values.  

In regards to Claim 10, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 9 above.  Sundaresan further teaches “The system of claim 9, wherein the  device template is associated with the unique device identifier” ([col 2 line 20] The templating framework uses one or multiple device templates to define and generate virtual devices; [col 10 line 31] Template association module 215 associates specific devices and/or types of devices to device templates 232A-C. A single device (e.g., a particular product of an OEM) may be associated with a single device template or with multiple different device templates. The device may be identified by a product identifier assigned to that device).

In regards to Claim 11, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 10 above.  Sundaresan further teaches “The system of claim 10, wherein the device template is based on a device type of the HVAC device that is determined using the unique device identifier” (([col 11 line 30] When a network connected device (also referred to as a physical device) gains network access, is powered on, etc., that physical device may send a message to virtual device manager 250 notifying virtual device manager 250 of that device. The notification may include information identifying a particular device model, an OEM, a version number, a media access control (MAC) address, a serial number, a network address of the physical device, etc. For example, the notification may include a unique device identifier.  Template determiner 255 may use the provided information to determine a device type for the physical device. Template determiner 255 may additionally determine which device templates 232A-C are associated with that device type, where each of the device templates 232A-C includes different device attributes 240A-C.).

In regards to Claim 12, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 9 above.  Sundaresan further teaches “The system of claim 9, wherein the processor is further configured to compare the one or more data points of the device template against one or more data points of the HVAC device” ([col 2 line 38] The agile templating framework enables the functionality, attributes and/or behaviors of a physical device to change over time. Such changes may occur even to physical devices that have been deployed to customer locations. In many instances, changes may be implemented based on updating business logic executed at a server (e.g., a cloud based server) without writing new software code for execution on the physical device or for execution on a server. This shortens and simplifies a product development cycle, and enables additional tools such as A-B testing between different versions of physical devices, where each version may have the same hardware and the same software but a different virtual device and business logic executed on a remote server. Additionally, templates may be used to quickly and easily define the functionality of a new product based on modifying and/or reusing device templates formerly created for other devices. This can further simplify product design and shorten the product development cycle. [col 7 line 34] (41) Template editor 210 is responsible for creating new device templates and editing existing templates. Template editor 210 may create a blank template or may create a new template based on an existing template. Template editor 210 may receive template data 220 that is used to populate fields and/or entries in the template, where each field or entry may be for a particular device attribute. Template data 220 may be input or selected by a user via a user interface 218. Alternatively, or additionally, template data 220 may be imported from existing templates and/or from other sources).

In regards to Claim 13, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 12 above.  Sundaresan further teaches “The system of claim 12, wherein the processor is further configured to update the device shadow with the data points of the HVAC device that are different from data points of the device shadow” ([col 2 line 38] The agile templating framework enables the functionality, attributes and/or behaviors of a physical device to change over time. Such changes may occur even to physical devices that have been deployed to customer locations. In many instances, changes may be implemented based on updating business logic executed at a server (e.g., a cloud based server) without writing new software code for execution on the physical device or for execution on a server. This shortens and simplifies a product development cycle, and enables additional tools such as A-B testing between different versions of physical devices, where each version may have the same hardware and the same software but a different virtual device and business logic executed on a remote server. Additionally, templates may be used to quickly and easily define the functionality of a new product based on modifying and/or reusing device templates formerly created for other devices. This can further simplify product design and shorten the product development cycle. [col 7 line 34] (41) Template editor 210 is responsible for creating new device templates and editing existing templates. Template editor 210 may create a blank template or may create a new template based on an existing template. Template editor 210 may receive template data 220 that is used to populate fields and/or entries in the template, where each field or entry may be for a particular device attribute. Template data 220 may be input or selected by a user via a user interface 218. Alternatively, or additionally, template data 220 may be imported from existing templates and/or from other sources).

In regards to Claim 14, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 9 above.  Leblond further teaches “The system of claim 9, wherein the HVAC device is claimed by a user, and wherein claiming the HVAC device allows the user to manage the HVAC device within the BMS” ([0049] In some implementations, users may be able to reassign device addresses, ownership, and/or the like on the fly in order to adapt to temporary conditions within a building (e.g. conventions, parties, guests, and/or the like; e.g., see FIGS. 12A-B).  [0058] A user may use a web application and/or a like user interface in order to obtain information from the main controller and/or other network-enabled devices. In some implementations the web application can provide a user with a dashboard which enables the user to manage and/or modified the settings of the devices installed in different sites. For example, a user can view all metering devices on a site and/or can view detailed metering information corresponding to a specific device; [0082] unit controllers may also receive settings 220a-c from users 218a-b who are only in control of local controllers (e.g. an employee in control of a thermostat in his office, a homeowner in control of a control device in her home, and/or the like). These users may be able to send settings to controllers they own (e.g. 216a-c), and may also be able to forward those settings to other controllers in their possession that can be controlled through their unit controllers (e.g. controllers 222a-c, which may control particular rooms in a multi-room home). However, in some implementations, restrictions may be placed on who may be allowed to send instructions, settings, and/or the like to other unit controllers under the control of the main controller, and/or the like. For example, user 218c may be able to send settings and/or instructions 220c to unit controller 216c, but may not be able to send settings and/or instructions 224a to Kitchen Controller 222c, as both user 218 and his controller may not have permission to affect Kitchen Controller 222c; [0085] In some implementations, a CASRM server 314 in the cloud may parse 316 controller, user, and/or like data from the controller setup request. The server may also update the controller's data to indicate new ownership, create or update a user record for the user initializing the controller, and/or the like 318 [0127]  the user may also be able to set permissions 1602 for the controllers, e.g., in order to determine who may change settings and/or like aspects of the user's local network, and/or the like. In some implementations the user may set permissions for controllers, resource management devices, network settings, input and/or output settings, and/or like settings, based on the type of user 1604 (e.g., based on whether the user is an administrative user, regular user, maintenance user, and/or the like).

In regards to Claim 15, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 9 above.  Leblond further teaches “The method of claim 1, wherein the one or more permissions of the HVAC device comprise one or more features accessible by the HVAC device” ([0049] In some implementations, the user may pay a subscription fee and/or the like for accessing the service, and the fee amount and/or method of payment may depend on the method of use that the user chooses. In some implementations a different service may be provided to the user based on the user's current infrastructure, management needs, and/or the like (e.g., a homeowner may obtain a different service than a landlord of multiple properties, and/or the like). In some implementations, for example, a homeowner may obtain a service which allows them to control a specified number of controllers at one site, while a landlord of multiple properties may need a more complete version of the service, e.g., one which supports multiple controllers on multiple sites, and/or the like. In some implementations settings and/or service changes may be implemented via using the user's account credentials and/or service access permissions to grant access to certain portions of the platform to the user; [0082]  user 218c may be able to send settings and/or instructions 220c to unit controller 216c, but may not be able to send settings and/or instructions 224a to Kitchen Controller 222c, as both user 218 and his controller may not have permission to affect Kitchen Controller 222c. Additionally, as unit controller 216c and main controller 216 may have a child-parent relationship, unit controller 216c may not be able to send settings and/or instructions 224b to main controller 216. However, lower-hierarchy controllers, such as room controllers 222a-c and unit controllers 216a-c, may be able to send logs, reports, and/or the like 226 to the main controller in order to allow the main controller to keep track of resource and/or appliance usage, local user settings, and/or the like. [0171] FIG. 25 shows a logic flow diagram illustrating adding a license to an account, in some embodiments. In some implementations, a user may log into her user account, e.g., via a process 2510-2528 similar to that in FIG. 23. A user may indicate to the building expert cloud web user interface 2502 account page that she would like to purchase a service license, at which point the building expert cloud web user interface may forward the user's data (e.g., credentials, selection for the license, and/or the like) to the building expert cloud application 2504).

In regards to Claim 16, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 9 above.  Leblond further teaches “The system of claim 9... and wherein the HVAC device is configured to transmit time series data to the BMS upon the registration of the HVAC device” ([0040] the main controller may be a device particularly designed for detecting and/or monitoring a particular resource, appliance, and/or the like...The main controller may provide data such as the current date and/or time, resource usage, indoor and/or outdoor temperatures, humidity, weather data, custom utility logos, and/or like information. [0041] Main controllers may be configured for residential buildings, commercial buildings, hospitality locales (e.g., hotels and/or the like), and/or other such locations; [0050] Such unit controllers and/or appliances may also send data (e.g. usage logs, reports, confirmations, and/or the like) to the main controller to allow the main controller to determine usage patterns and/or other useful information in determining further settings, restrictions, and/or the like to issue to the devices and/or appliances; [0071] In order to know if and when a room's temperature has changed, the CASRM cloud server may use “watches” (e.g. oBix watch objects and/or the like) to monitor data in real-time. In some implementations, a client may create a watch object which may have a make operation on the CASRM cloud server's WatchServiceURI, and/or a like service. The CASRM cloud server may define a new Watch object and may provide a URI to access the new watch object. In some implementations the client may register or unregister objects to be watched using the Watch object provided by the CASRM cloud server. The client may also periodically poll the Watch URI via a pollChanges operation in order to determine what events have occurred since the URI was last polled...In some implementations Watches allow a client to maintain a substantially real-time cache and/or event history for one or more objects. They may also be used to access an event stream from a feed object).  Sundaresan teaches “wherein the unique device ID is one of a media access control address and a serial number of the HVAC device” ([col 11 line 30] When a network connected device (also referred to as a physical device) gains network access, is powered on, etc., that physical device may send a message to virtual device manager 250 notifying virtual device manager 250 of that device. The notification may include information identifying a particular device model, an OEM, a version number, a media access control (MAC) address, a serial number, a network address of the physical device, etc. For example, the notification may include a unique device identifier.  Template determiner 255 may use the provided information to determine a device type for the physical device. Template determiner 255 may additionally determine which device templates 232A-C are associated with that device type, where each of the device templates 232A-C includes different device attributes 240A-C.).

In regards to Claim 17, Leblond and Sundaresan teach the system for registering an HVAC device as incorporated by claim 9 above.  Leblond further teaches “The system of claim 9, wherein the distributed BMS device is one of a controller and a cloud-based server” ([0045] a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input).

In regards to Claim 18, Leblond teaches “A method for registering an Internet of Things (IoT) HVAC device in a building management system (BMS), the method comprising” ([0039] FIG. 1A shows a block diagram illustrating example embodiments of the CASRM. In some implementations, a user 102 may wish to control resources within a home, building, and/or a similar site. In some implementations, a user may be a person living in a home, a landlord, superintendent, and/or a like entity, a resource company (e.g., an electric company), and/or the like. In some implementations, a user may wish to monitor electric, gas, water, oil, and/or like resources, and/or may wish to control electronic home and/or like appliances (including but not limited to kitchen appliances, lights, heating and air conditioning units, washing and drying machines, electronic showers and/or baths, electronic window shades and/or blinds, fans, bathroom resources, computer resources, and/or the like); [0042] In other implementations (referring to FIGS. 1B and 1C), the main and unit controllers may connect via a building automation management device (e.g., a cloud network controller, such as a device instantiating CASRM cloud 112a and/or 112b), which may facilitate a network connection between various controllers 122a-c, and/or the like in the network without physical network infrastructure at the controllers' sites. For example, in some implementations, rather than using a physical device (e.g., a BACnet IP switch, router, and/or the like) which communicates with the controllers via UDP, TCP, and/or a like protocol, and relays this information to other controllers, sites, a central processing location, and/or the like, the controllers may connect directly to the CASRM cloud, which may package the data and forward it to the appropriate recipients (e.g. an internet router 120a and/or 120b) in a format similar to that which would be sent from the physical device (e.g., via CASRM Virtual BACnet Router 116a and/or 116b and CASRM Virtual Network Proxy 118a and/or 118b)) “generating, by the IoT HVAC device, a firmware token configured to authorize a registration of the IoT HVAC device, the firmware token comprising a unique device identifier and a device key associated with the IoT HVAC device” ( [0045] In some implementations the controller may send a registration request 134 to the CASRM cloud 136 in order to be registered to the network. In some implementations, registration request 134 may take a form similar to the following: ...<user_password>********</user_password>...<controller_ID>12345678<controller_ID> ; [0047] In some implementations, if the user wishes to set up a new controller 148 (e.g., a unit controller 150, and/or the like), the user may again provide authentication credentials, user information, and/or the like to the unit controller, to a CASRM application interface, and/or the like, which may send a new registration request 152 to the CASRM cloud. In some implementations, a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like; [0129] Referring to FIG. 18, main controllers may also have device setup settings that the user may provide upon initial bootup of the main controller, and/or the like.  For example, the user may enter and/or view network settings 1804 (e.g., BACnet and/or ZigBee network settings), configuration settings 1806, setpoint and display settings for the main controller 1808, service and status view settings test outputs for the main controller 1810, and/or test outputs for the main controller 1812...[0132] Configuration settings 1806 can include...a main password for the main controller, a user password for the main controller; wherein a controller_ID is a unique device identifier and a user password or main controller password is considered a device key, as it is the authentication information used to allow access to the device and linking that device to said user) “receiving the firmware token from the IoT HVAC device at a registration service” (Fig. 1A-1E and [0045] in some implementations, a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input, its controller information (e.g., controller ID, controller type, controller location, and/or the like), and/or any other information the cloud may need to facilitate authentication and registration of the main controller into the network, and/or the like) “authorizing the registration of the IoT HVAC device using the firmware token;” (Fig. 1A-1E and [0045] in some implementations, a user 102 may set up a new main controller device 126, e.g., via providing user information (e.g., name, address, correspondence address, and/or the like), authentication credentials (e.g., user name, user password, user activation code if applicable, and/or the like), and/or like information to a main controller 128, to an application interface linked to the CASRM cloud, and/or the like. The main controller may attempt to register on the cloud 130 using the user-provided input, its controller information (e.g., controller ID, controller type, controller location, and/or the like), and/or any other information the cloud may need to facilitate authentication and registration of the main controller into the network, and/or the like; [0047] if the user wishes to set up a new controller 148 (e.g., a unit controller 150, and/or the like), the user may again provide authentication credentials, user information, and/or the like to the unit controller, to a CASRM application interface, and/or the like, which may send a new registration request 152 to the CASRM cloud. In some implementations, a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like.)  “registering the device into a database of the registration service using the unique device identifier” ([0045] the controller may send a registration request 134 to the CASRM cloud 136 in order to be registered to the network. In some implementations, registration request 134 may take a form similar to the following:TABLE-US-00001 POST /registration_message.php HTTP/1.1 Host: www.CASRMproccess.com Content-Type: Application/XML Content-Length: 788 <?XML version = “1.0” encoding = “UTF-8”?> <registration_message>...<controller_ID>12345678<controller_ID> ; wherein the cloud is well-known to be a server that stores databases; [0046] The CASRM cloud may be able to authenticate the user-provided credentials 138, and may generate a new local virtual network for the user for the new main controller 140. The new local virtual network may be stored as a new record for a virtual network in the CASRM database, and the record may be linked to and/or otherwise associated with that of the user account record; [0047] a registration request 152 may take a form similar to registration request 134, and may comprise information about the user, the controller, and/or the like. In some implementations, the CASRM cloud may use the information to create a local virtual network node 154 (e.g., a non-edge node, and/or the like) corresponding to the new unit controller, and based on the data provided to the cloud; [0055]  In some implementations, the CASRM may also receive a registration request for a secondary resource device, may authenticate the registration request, and may generate a new virtual network node with a new virtual local address, the new virtual local address corresponding to a location of the new virtual network node within the first virtual local network. The CASRM may map the new virtual network node to the secondary resource device, and may link the new virtual network node to the virtual network node corresponding to the resource management device within the first virtual local network. The CASRM may store new virtual network node information in the database, and may store permissions in the database to allow the secondary resource device to be issued instructions from the resource management device, the instructions issued from the resource management device including instructions to alter the settings on the secondary resource device; [0217] In one embodiment, the database component 3019 includes several tables 3019a-i. A user account table 3019a includes fields such as, but not limited to: user_ID, user_name, user_password, user_fname, user_lname, user_address, user_devices, user_email, user_date_added, user_controllers, user_buildings, and/or the like. The user account table may support and/or track multiple user accounts on a CASRM.[0218] A controller table 3019b includes fields such as, but not limited to: controller_ID, controller_type, controller_make, controller_model, controller_version, controller_location, controller_settings_current, controller_settings_history, controller_child_controllers, controller_initiated, controller_last_updated, and/or the like. The controller table may support and/or track multiple controllers on a CASRM.) “determining credentials associated with the IoT HVAC device in the database of the registration service,” ([0049]the CASRM cloud may accessed off-site from the user via CASRM application 110 a and/or 110b, which may allow the user to access and/or control various controller and/or like devices; in other implementations, the user may be able to host CASRM infrastructure on-site as an application and/or software service via CASRM application 110.  In some implementations, the user may pay a subscription fee and/or the like for accessing the service, and the fee amount and/or method of payment may depend on the method of use that the user chooses. In some implementations a different service may be provided to the user based on the user's current infrastructure, management needs, and/or the like (e.g., a homeowner may obtain a different service than a landlord of multiple properties, and/or the like). In some implementations, for example, a homeowner may obtain a service which allows them to control a specified number of controllers at one site, while a landlord of multiple properties may need a more complete version of the service, e.g., one which supports multiple controllers on multiple sites, and/or the like. In some implementations settings and/or service changes may be implemented via using the user's account credentials and/or service access permissions to grant access to certain portions of the platform to the user. In some implementations the user may be able to designate sub-accounts to users of controllers at a site and/or the like, and may be able to forward subscription costs and/or the like to the sub-accounts, may be able to receive monetary incentives for signing up sub-accounts with CASRM, and/or the like. In some implementations, users may be able to reassign device addresses, ownership, and/or the like on the fly in order to adapt to temporary conditions within a building (e.g. conventions, parties, guests, and/or the like; e.g., see FIGS. 12A-B); [0080] Although only unit controllers are discussed hereinafter, it is to be understood that settings, instructions, and/or the like could also be sent to appliances and/or like devices. Moreover, in some embodiments, these settings include but are not limited to instructions to change user preferences; functions to manage site addresses; functions to manage user credentials and/or like system properties and functions; [0092] FIG. 4 shows a logic flow diagram illustrating initiating a new controller in some embodiments of the CASRM. In some implementations, the user may connect 402 to the new CASRM main controller, or may connect to a controller interface via her electronic device, and may provide user login credentials (e.g. a username and passport), new user information (e.g. name, address, username, password, email, phone number, map of home, office/and or the like layout, and/or the like), and/or like information. In some implementations, the main controller may receive the user's input and generate a setup request 404 to the cloud containing the user input, controller information (e.g. the controller ID, the controller location, and/or the like; [0217] In one embodiment, the database component 3019 includes several tables 3019a-i. A user account table 3019a includes fields such as, but not limited to: user_ID, user_name, user_password, user_fname, user_lname, user_address, user_devices, user_email, user_date_added, user_controllers, user_buildings, and/or the like. The user account table may support and/or track multiple user accounts on a CASRM.) “providing the credentials to the IoT HVAC device for operation of the HVAC device in accordance with one or more permissions” (Fig. 3-6 and [0086] In some implementations, the cloud may send a controller setup response 326 back to the main controller, indicating that the database has successfully initialized the new user-controller relationship in the cloud. In some implementations, the user may then start to provide controller settings, instructions, restrictions, controls, and/or the like 328 to the main controller. The main controller may update itself with those settings 329, and may also send a controller update message 330 to the cloud in order to indicate that a change in settings has been made to the main controller; [0095] In some implementations, a user may subsequently update 418 the main controller's settings. The main controller may configure its internal settings 420 based on the user-provided settings data, and then may generate and send a controller setting update message to the CASRM cloud. In some implementations, the user may instead provide the settings information (e.g., to the controller and/or directly to the cloud), and the cloud, after receiving the controller settings 424 and storing the updated settings in the controller's update history, [0097] FIG. 5 shows a data flow diagram illustrating updating controller settings in some embodiments of the CASRM. In some implementations, a user 502 may user her electronic device 504 in order to provide settings input 506 to a CASRM main controller 508. In some implementations, the settings input may include aggregate settings for a plurality of unit controllers and/or like devices. The main controller may send these settings and authentication information to the CASRM cloud via a settings authentication request 510.  In some implementations, settings authentication request 510 may be an XML-encoded HTTP(S) POST message that may take a form similar to the following: [0098] In some implementations, the cloud may authenticate 516 the request to change controller settings via querying 518 the database 520 to ensure the user provided the correct credentials for the main controller and for the unit controllers. If the user is authenticated, the cloud may send a settings authentication response 522 to the main controller indicating that it has permission to forward 524 the settings to the unit controllers...In some implementations, the settings update messages 526a-c may be XML-encoded HTTP(S) POST messages that may take a form similar to the following:...user password; [0100] a user may provide controller settings 602 to her main controller. Said settings may include temperature changes (e.g. lowering/raising temperatures, setting minimum/maximum temperatures, and/or the like), setting resource schedules, and/or like settings. Once the main controller receives the settings 604 from the user, the main controller may generate and send a settings authentication request to the CASRM cloud 606 via a TCP or UDP NAT traversal connection (e.g. TCP/UDP hole punching). The cloud, after receiving 608 the settings authentication request, may authenticate the user's request to change her controller settings 610 based on the user's provided credentials and based on which of the controllers the user wishes to update have records which are linked to her account. If the authentication is successful 612, then the cloud may generate and send an authentication response to the main controller 616 indicating that the authentication was successful; wherein because the user is sending the credentials (user name and password) to the main controller for changing settings it is considered providing them, and operates in accordance with the permissions when the user name and password has the authority to change settings) “claiming, by a user, the IoT HVAC device, wherein claiming the IoT HVAC device allows the user to manage the IoT HVAC device within the BMS” ([0049] In some implementations, users may be able to reassign device addresses, ownership, and/or the like on the fly in order to adapt to temporary conditions within a building (e.g. conventions, parties, guests, and/or the like; e.g., see FIGS. 12A-B).  [0058] A user may use a web application and/or a like user interface in order to obtain information from the main controller and/or other network-enabled devices. In some implementations the web application can provide a user with a dashboard which enables the user to manage and/or modified the settings of the devices installed in different sites. For example, a user can view all metering devices on a site and/or can view detailed metering information corresponding to a specific device; [0082] unit controllers may also receive settings 220a-c from users 218a-b who are only in control of local controllers (e.g. an employee in control of a thermostat in his office, a homeowner in control of a control device in her home, and/or the like). These users may be able to send settings to controllers they own (e.g. 216a-c), and may also be able to forward those settings to other controllers in their possession that can be controlled through their unit controllers (e.g. controllers 222a-c, which may control particular rooms in a multi-room home). However, in some implementations, restrictions may be placed on who may be allowed to send instructions, settings, and/or the like to other unit controllers under the control of the main controller, and/or the like. For example, user 218c may be able to send settings and/or instructions 220c to unit controller 216c, but may not be able to send settings and/or instructions 224a to Kitchen Controller 222c, as both user 218 and his controller may not have permission to affect Kitchen Controller 222c; [0085] In some implementations, a CASRM server 314 in the cloud may parse 316 controller, user, and/or like data from the controller setup request. The server may also update the controller's data to indicate new ownership, create or update a user record for the user initializing the controller, and/or the like 318 [0127]  the user may also be able to set permissions 1602 for the controllers, e.g., in order to determine who may change settings and/or like aspects of the user's local network, and/or the like. In some implementations the user may set permissions for controllers, resource management devices, network settings, input and/or output settings, and/or like settings, based on the type of user 1604 (e.g., based on whether the user is an administrative user, regular user, maintenance user, and/or the like) “and generating a device shadow... one or more data points associated with the HVAC device, wherein the device shadow provides a virtual representation of the HVAC device within the BMS” ([0046] The CASRM cloud may also create a new local virtual network edge node for the main controller to 142 to add to the local virtual network. In some implementation the node may contain information corresponding to the main controller (e.g., controller data and/or the like), and may also be linked to the user (e.g., may also contain user-provided information, and/or the like), and may be assigned a virtual IP and/or like network address which is mapped onto the physical main controller device, and/or the like. The node may also be configured to have particular relationships with other nodes already in the network, if applicable (e.g., may be designated as a node through which other nodes within the network must interface with in order to communicate with the CASRM cloud, or a node which only communicates with certain other nodes within the network, and/or the like). The CASRM cloud may store routing tables and/or the like corresponding to the virtual network, and/or the like. In some implementations the CASRM cloud may then instantiate the virtual network node within the virtual network 144 (e.g., may modify the virtual network record to include the node and to include its connections to other nodes within the network, and/or the like), and may send a registration response 146 to the main controller, user, and/or the like, which may provide a confirmation that the controller has been added to the virtual network, and/or the like; [0125] In some implementations, referring to FIG. 14, the user may be able to edit settings for her controllers, including the time, time zone, date, and/or the like for the controllers 1402, the network settings for the controller 1404, particular network layer (e.g., Ethernet, CANbus, Zigbee, and/or the like) settings 1406, and/or the like. [0126] In some implementations, referring to FIG. 15, the user may also be able to view a list 1502 of all of her devices and/or the like which have been added to her account, and may be able to search for 1504 and/or select any of the devices (which, in some implementations, may also be referred to as nodes within the user's local network) in order to edit the settings of the devices, viewing the status of the devices, and/or the like; [0128] In some implementations, referring to FIG. 17, the user may also be able to view her controllers and/or like devices via a map interface 1702 which may mark the user's devices (e.g., via green markers on the map 1704), may provide sensor and/or like data from each device 1706, units for the data provided by each device 1708, and/or the like).
Leblond fails to teach “and generating a device shadow based on a device template, the device template comprising one or more data points associated with the HVAC device...”.
Sundaresan teaches “and generating a device shadow based on a device template, the device template comprising one or more data points associated with the HVAC device, wherein the device shadow provides a virtual representation of the HVAC device within the BMS” ([col 2 line 20] The templating framework uses one or multiple device templates to define and generate virtual devices; [col 10 line 31] Template association module 215 associates specific devices and/or types of devices to device templates 232A-C. A single device (e.g., a particular product of an OEM) may be associated with a single device template or with multiple different device templates. The device may be identified by a product identifier assigned to that device; [col 5 line 1] Status updates received from the embedded systems 150A-C may identify values or states of some or all detectable parameters of devices 135A-C that the embedded systems are included in. Status updates may also include fault information, statistical device usage information, trace data and/or other information. Such values, states and/or other information may change based on direct user interaction with the devices. Such values, states and/or other information may also change responsive to commands sent to the embedded systems 150A-C by the WAN accessible service 130 and/or by computing devices 105A-C via an appropriate virtual device 185A-C; [col 3 line 17] The devices 135A-C may also include consumer devices such as...HVAC systems).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that registers Internet of Thing devices that include functionality for controlling HVAC systems, the registration providing unique identifiers and keys that allow authentication the device with a cloud-based service and credentials that include permissions that allow different users to access and modify settings such that virtual nodes are creating that offering a virtual representation of a device to a building management system that manages devices in a building as taught by Leblond with the use of the templates that allow creation of virtual devices for representation in a building management system, the templates including data points associated with HVAC devices as taught by Sundaresan because by using templates for creating virtual representation of devices would offer the added benefit noted by Sundaresan “[col 1 line 60] Embodiments are directed to a network-connected device platform (also referred to as an internet-of-things (IoT) cloud platform or simply an IoT platform) having an agile templating framework that provides flexible generation and modification of virtual devices that can be used to facilitate, supplement and modify the functionality of physical devices”.  By using templates to generate the device nodes it would gain the inherent benefit of having the user enter less information during the setup of the node, because certain data points would have values or parameters already defined as opposed to having to be individually created for each new controller and device.  Furthermore, both Leblond and Sundaresan can be considered in a related field, as both deal with internet of things devices being registered via a cloud-based service, thus obviating the use of the templates from Sundaresan into the system of Leblond.  By combining these elements, it can be considered taking the known method of providing templates for registering devices in a cloud system so that the template provides a data point associated with an internet of things HVAC device, and using it to improve the internet of things HVAC device registration system of Leblond such that when a virtual representation of an internet of things HVAC device is created, it is based on a template so that certain specific data points are created in the virtual representation, including certain settings and feedback values.  

In regards to Claim 19, Leblond and Sundaresan teach the method of registering an IoT HVAC device as incorporated by claim 18 above.  Sundaresan further teaches “The method of claim 18, wherein the  device template is associated with the unique device identifier” ([col 2 line 20] The templating framework uses one or multiple device templates to define and generate virtual devices; [col 10 line 31] Template association module 215 associates specific devices and/or types of devices to device templates 232A-C. A single device (e.g., a particular product of an OEM) may be associated with a single device template or with multiple different device templates. The device may be identified by a product identifier assigned to that device).

In regards to Claim 20, Leblond and Sundaresan teach the method of registering an IoT HVAC device as incorporated by claim 18 above.  Sundaresan further teaches “The method of claim 18, further comprising comparing the data points of the device template against one or more data points of the IoT HVAC device and updating the device shadow with at least one data point of the IoT HVAC device that is different from data points of the device shadow” ([col 2 line 38] The agile templating framework enables the functionality, attributes and/or behaviors of a physical device to change over time. Such changes may occur even to physical devices that have been deployed to customer locations. In many instances, changes may be implemented based on updating business logic executed at a server (e.g., a cloud based server) without writing new software code for execution on the physical device or for execution on a server. This shortens and simplifies a product development cycle, and enables additional tools such as A-B testing between different versions of physical devices, where each version may have the same hardware and the same software but a different virtual device and business logic executed on a remote server. Additionally, templates may be used to quickly and easily define the functionality of a new product based on modifying and/or reusing device templates formerly created for other devices. This can further simplify product design and shorten the product development cycle. [col 7 line 34] (41) Template editor 210 is responsible for creating new device templates and editing existing templates. Template editor 210 may create a blank template or may create a new template based on an existing template. Template editor 210 may receive template data 220 that is used to populate fields and/or entries in the template, where each field or entry may be for a particular device attribute. Template data 220 may be input or selected by a user via a user interface 218. Alternatively, or additionally, template data 220 may be imported from existing templates and/or from other sources).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116